Exhibit 10.2

 

EXECUTION VERSION

 

 

 

$250,000,000

 

3-YEAR REVOLVING CREDIT FACILITY AGREEMENT

 

dated as of October 14, 2011,

 

among

 

 

JANUS CAPITAL GROUP INC.,

 

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

BANK OF AMERICA, N.A.,
 as Syndication Agent

 

and

 

CITIBANK, N.A.,
as Documentation Agent

 

 

J.P. MORGAN SECURITIES LLC

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Terms Generally

24

SECTION 1.03

Accounting Terms

25

 

 

 

ARTICLE II THE CREDITS

25

 

 

 

SECTION 2.01

Commitments

25

SECTION 2.02

Loans

26

SECTION 2.03

[RESERVED]

27

SECTION 2.04

Revolving Borrowing Procedure

27

SECTION 2.05

Swingline Loans

27

SECTION 2.06

Revolving Interest Elections

29

SECTION 2.07

Fees

30

SECTION 2.08

Repayment of Loans; Evidence of Debt

31

SECTION 2.09

Interest on Loans

31

SECTION 2.10

Default Interest

32

SECTION 2.11

Alternate Rate of Interest

32

SECTION 2.12

Termination and Reduction of Commitments

32

SECTION 2.13

Extension of Maturity Date

33

SECTION 2.14

Prepayment

33

SECTION 2.15

Reserve Requirements; Change in Circumstances

34

SECTION 2.16

Change in Legality

35

SECTION 2.17

Indemnity

36

SECTION 2.18

Pro Rata Treatment

36

SECTION 2.19

Sharing of Setoffs

37

SECTION 2.20

Payments

37

SECTION 2.21

Taxes

38

SECTION 2.22

Termination or Assignment of Commitments under Certain Circumstances

41

SECTION 2.23

Lending Offices and Lender Certificates; Survival of Indemnity

42

SECTION 2.24

Defaulting Lenders

42

SECTION 2.25

Commitment Increases.(a) The Borrower shall have the right at any time and from
time to time to (i) request an increase in the Commitments of any Lenders
(“Commitment Increase”) and/or (ii) add Commitments of one or more other lenders
or financial institutions or other entities that will become Lenders (each, an
“Additional Commitment Lender”), subject to the consent of each such Lender that
is increasing its Commitment or is an Additional Commitment Lender, as
applicable, provided that after giving effect thereto, the aggregate amount of
the Total

 

 

i

--------------------------------------------------------------------------------


 

 

Commitment shall not exceed $300,000,000. No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion

43

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

44

 

 

 

SECTION 3.01

Corporate Existence and Standing

44

SECTION 3.02

Authorization and Validity

44

SECTION 3.03

No Conflict; Governmental Consent

44

SECTION 3.04

Compliance with Laws; Environmental and Safety Matters

45

SECTION 3.05

Financial Statements

45

SECTION 3.06

No Material Adverse Change

45

SECTION 3.07

Subsidiaries

46

SECTION 3.08

Litigation

46

SECTION 3.09

Material Agreements

46

SECTION 3.10

[RESERVED]

46

SECTION 3.11

Investment Company Act

46

SECTION 3.12

Use of Proceeds

46

SECTION 3.13

Taxes

46

SECTION 3.14

Accuracy of Information

46

SECTION 3.15

No Undisclosed Dividend Restrictions

47

SECTION 3.16

No Default

47

 

 

 

ARTICLE IV CONDITIONS

47

 

 

 

SECTION 4.01

Conditions Precedent to Effectiveness

47

SECTION 4.02

All Borrowings

49

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

49

 

 

 

SECTION 5.01

Conduct of Business; Maintenance of Ownership of Subsidiaries and Maintenance of
Properties

49

SECTION 5.02

Insurance

50

SECTION 5.03

Compliance with Laws and Payment of Material Obligations and Taxes

50

SECTION 5.04

Financial Statements, Reports, etc.

51

SECTION 5.05

Notices of Material Events

52

SECTION 5.06

Books and Records; Access to Properties and Inspections

52

SECTION 5.07

Use of Proceeds

53

 

 

 

ARTICLE VI NEGATIVE COVENANTS

53

 

 

 

SECTION 6.01

Indebtedness of Subsidiaries

53

SECTION 6.02

Liens

54

SECTION 6.03

[RESERVED]

56

SECTION 6.04

Mergers, Consolidations and Transfers of Assets

56

SECTION 6.05

Transactions with Affiliates

58

SECTION 6.06

Restrictive Agreements

58

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.07

Certain Financial Covenants

58

SECTION 6.08

Margin Stock

59

SECTION 6.09

[RESERVED]

59

SECTION 6.10

Restricted Payments

59

SECTION 6.11

Limitations on Conduct of Business

59

 

 

 

ARTICLE VII EVENTS OF DEFAULT

59

 

 

 

ARTICLE VIII THE AGENT

62

 

 

 

ARTICLE IX MISCELLANEOUS

65

 

 

 

SECTION 9.01

Notices

65

SECTION 9.02

Survival of Agreement

65

SECTION 9.03

Effectiveness

65

SECTION 9.04

Successors and Assigns

66

SECTION 9.05

Expenses; Indemnity

68

SECTION 9.06

Right of Setoff

69

SECTION 9.07

Applicable Law

70

SECTION 9.08

Waivers; Amendment

70

SECTION 9.09

Interest Rate Limitation

71

SECTION 9.10

Entire Agreement

71

SECTION 9.11

WAIVER OF JURY TRIAL

71

SECTION 9.12

Severability

71

SECTION 9.13

Counterparts

71

SECTION 9.14

Headings

71

SECTION 9.15

Jurisdiction; Consent to Service of Process

72

SECTION 9.16

Confidentiality; Material Non-Public Information

72

SECTION 9.17

Electronic Communications

73

SECTION 9.18

Patriot Act

74

SECTION 9.19

No Fiduciary Relationship

74

 

 

 

Schedule 2.01

Commitments

 

Schedule 3.07

Subsidiaries

 

Schedule 3.08

Litigation

 

Schedule 6.01

Existing Indebtedness

 

Schedule 6.02

Liens

 

 

 

 

Exhibit A

Form of Revolving Borrowing Request

 

Exhibit B

Form of Assignment and Assumption

 

Exhibit C

Form of Compliance Certificate

 

Exhibit D

Form of Subsidiary Guarantee

 

Exhibit E

Form of Maturity Date Extension Request

 

Exhibit F-1

Form of Increase Supplement

 

Exhibit F-2

Form of New Lender Supplement

 

 

iii

--------------------------------------------------------------------------------


 

3-YEAR REVOLVING CREDIT FACILITY AGREEMENT (“Revolving Credit Facility”) dated
as of October 14, 2011 (as it may be amended, supplemented or otherwise modified
from time to time, this “Agreement”), among JANUS CAPITAL GROUP INC., a Delaware
corporation (the “Borrower”); the LENDERS party hereto; JPMORGAN CHASE BANK,
N.A., as the Administrative Agent, BANK OF AMERICA, N.A., as the Syndication
Agent, and CITIBANK, N.A., as Documentation Agent in the amount of $250.0
million (the loans thereunder, the “Revolving Credit Loans”).

 

The parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01       Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Revolving Loan or Swingline Loan bearing interest at a
rate determined by reference to the Alternate Base Rate in accordance with
Article II.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Revolving
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate
in effect for such Interest Period and (b) Statutory Reserves.

 

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Loan Documents, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Agent’s Fees” shall have the meaning assigned to such term in
Section 2.07(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affected Subsidiary” shall have the meaning assigned to such term in
Section 6.04(c).

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified and, in
any case, shall include, when used with respect to the Borrower or any
Subsidiary, any joint venture in which the Borrower or

 

--------------------------------------------------------------------------------


 

such Subsidiary holds Equity Interests of any class representing 15% or more of
the issued and outstanding Equity Interests of such class.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1.00%) equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1.00%, and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month commencing two
Business Days thereafter plus 1.00%.  If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that (i) it is unable to ascertain the Federal Funds Effective Rate for
any reason, including the inability or failure of the Administrative Agent to
obtain sufficient quotations in accordance with the definition of such term,
Alternate Base Rate shall be determined without regard to clause (b) above until
the circumstances giving rise to such inability no longer exist, or
(ii) reasonable means do not exist for ascertaining the Adjusted LIBO Rate
(determined as set forth above), the Alternate Base Rate shall be determined
without regard to clause (c) above until such reasonable means again exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.

 

“Applicable Rate” shall mean, for any day on or after the Closing Date, with
respect to any ABR Loan, any Eurodollar Revolving Loan or the Commitment Fees
payable hereunder, the applicable rate per annum set forth below under the
caption “ABR Spread”, “Eurodollar Revolving Spread” or “Commitment Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such day to the Index Debt:

 

Index Debt Ratings

 

ABR Spread

 

Eurodollar
Revolving Spread

 

Commitment
Fee Rate

 

Category 1
BBB+/Baa1 or higher

 

0.25

%

1.25

%

0.35

%

 

 

 

 

 

 

 

 

Category 2
BBB/Baa2

 

0.50

%

1.50

%

0.40

%

 

 

 

 

 

 

 

 

Category 3
BBB-/Baa3

 

0.75

%

1.75

%

0.45

%

 

 

 

 

 

 

 

 

Category 4
BB+/Ba1

 

1.25

%

2.25

%

0.55

%

 

 

 

 

 

 

 

 

Category 5
Lower than BB+/Ba1 or unrated

 

1.50

%

2.50

%

0.60

%

 

2

--------------------------------------------------------------------------------


 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories above the other, in which case the Applicable Rate shall be
determined by reference to the Category one level above the Category
corresponding to the lower rating; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent and
the Lenders. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating of the other
rating agency (or, if the circumstances referred to in this sentence shall
affect both rating agencies, the ratings most recently in effect prior to such
changes or cessations).

 

“Arrangers” shall mean J.P. Morgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee, with the consent of any Person whose
consent is required by Section 9.04, in the form of Exhibit B, or any other form
approved by the Administrative Agent and the Borrower.

 

“Attributable Debt” shall mean, at any date, in respect of any lease entered
into by the Borrower or any Subsidiary as part of a Sale and Leaseback
Transaction, (a) if obligations under such lease are Capitalized Lease
Obligations, the capitalized amount thereof that would appear on a balance sheet
of the Borrower or such Subsidiary prepared as of such date in accordance with
GAAP, and (b) if obligations under such lease are not Capitalized Lease
Obligations, the capitalized amount of the remaining lease payments under such
lease that would appear on a balance sheet of the Borrower or such Subsidiary
prepared as of such date in accordance with GAAP if such obligations were
accounted for as Capitalized Lease Obligations.

 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy

 

3

--------------------------------------------------------------------------------


 

Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“B Share Fees” shall mean (a) the contingent deferred sales charges payable to
the Borrower by an investor in a load fund offered by the Borrower upon any
redemption by such investor prior to a certain number of years after such
investor’s investment in such fund and (b) the distribution fees payable by an
investor in a load fund offered by the Borrower, in each case payable at the
times and in the amounts described in the Janus Capital Funds plc prospectus
dated August 30, 2011 and the Janus Selection prospectus dated September 23,
2011, in each case as amended from time to time, or the prospectus for any other
substantially similar fund.

 

“B Share Purchaser” shall mean either a Finance Subsidiary or a financial
institution or trust that purchases B Share Fees in connection with a Permitted
B Share True Sale Transaction.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” shall mean (a) a Revolving Borrowing or a (b) Swingline Borrowing.

 

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Revolving Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Group Partners” shall mean Capital Group Partners, Inc., a New York
corporation.

 

“Capitalized Lease Obligations” of any Person shall mean the obligations of such
Person under any lease that would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP, and the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986.

 

4

--------------------------------------------------------------------------------


 

A “Change in Control” shall be deemed to have occurred if, at any time, (a) less
than a majority of the members of the board of directors of the Borrower shall
be (i) individuals who are members of such board on the Closing Date or
(ii) individuals whose election, or nomination for election by the Borrower’s
stockholders, was approved by a vote of at least a majority of the members of
the board then in office who are individuals described in clause (i) above or
this clause (ii) or (b) any Person or any two or more Persons acting as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding, voting or disposing of Equity Interests in the Borrower
shall become, according to public announcement or filing, the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of Equity Interests in the Borrower
representing 35% or more (calculated in accordance with such Rule 13d-3) of the
combined voting power of the Borrower’s then outstanding voting Equity
Interests.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.01 shall have been satisfied or waived in accordance with the terms
herein, which date is October 14, 2011.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Swingline Loans
hereunder (and with respect to the Swingline Lender, to make the Swingline Loans
hereunder), expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.12 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 or pursuant to Section 2.25.  The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. As of the Closing Date, the aggregate amount of the Lenders’
Commitments is $250,000,000.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.07(a).

 

“Communications” shall have the meaning assigned to such term in
Section 9.17(a).

 

“Confidential Memorandum” shall mean the Confidential Information Memorandum of
the Borrower dated September 2011.

 

“Consenting Lender” shall have the meaning assigned to such term in
Section 2.13.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense for such period minus any amortization of the debt discount for
such period in respect of convertible notes.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus (a) without duplication and to the extent deducted (or in the
case of (v) below, not included) in determining such Consolidated Net Income,
the sum for such period of (i) Consolidated Interest Expense, (ii) provision for
taxes for the Borrower and its Consolidated Subsidiaries, (iii) depreciation
expense or amortization expense (including amortization expense relating to
prepaid sales commissions, but net of the amount of sales commissions paid
during such period) and (iv) cash payments received by the Borrower upon the
termination of hedging programs for the Borrower’s or any Consolidated
Subsidiary’s mutual fund unit awards program. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Consolidated Leverage
Ratio, (i) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period.  As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $10,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $10,000,000.

 

“Consolidated Interest Expense” shall mean, for any period, (a) total interest
expense of the Borrower and the Consolidated Subsidiaries on a consolidated
basis for such period, determined in accordance with GAAP, including (i) the
amortization of debt discounts to the extent included in interest expense in
accordance with GAAP, (ii) the amortization of all fees (including fees with
respect to interest rate protection agreements or other interest rate hedging
arrangements) payable in connection with the incurrence of Indebtedness to the
extent included in interest expense in accordance with GAAP, (iii) the portion
of any rents payable under capital leases allocable to interest expense in
accordance with GAAP and (iv) net cash costs (or minus net profits) under
interest rate interest rate hedging agreements, and minus (b) without
duplication, any interest income of the Borrower and its Consolidated
Subsidiaries for such period, determined in accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any period, the net income of the
Borrower and the Consolidated Subsidiaries on a consolidated basis for such
period, determined in accordance with GAAP, but without giving effect to (a) any
extraordinary gains for such period, (b) any gains for such period relating to
the sale, transfer or other disposition of any assets of the Borrower or any
Consolidated Subsidiary (other than in the ordinary course of

 

6

--------------------------------------------------------------------------------


 

business), (c) any costs, expenses or losses incurred during such period (which
for each annual period commencing on the Closing Date or any anniversary thereof
shall not exceed $200,000,000) consisting of or relating or attributable to
(i) the sale, transfer or other disposition, in whole or in part, of any
Subsidiary or other Affiliate of the Borrower, (ii) any exchange, repayment,
prepayment, purchase or redemption by the Borrower or any Consolidated
Subsidiary of the outstanding Indebtedness of the Borrower and (iii) any fines,
penalties, damages, or restitution or other settlement payments related to
regulatory investigations into trading practices in the mutual fund industry,
(d) any costs, expenses or losses incurred during such period consisting of or
relating or attributable to (i) non-cash write-downs of goodwill and intangible
assets and (ii) any non-cash amortization of long-term incentive compensation,
but giving effect to any net cash payments by the Borrower and the Consolidated
Subsidiaries relating to mutual fund unit awards, and (e)(i) extraordinary
losses, (ii) cash charges relating to severance expense, (iii) unrealized gains
or losses in net investments in seed financing for early stage funds or
portfolios and mutual fund unit awards, or (iv) non-recurring restructuring
charges, in each case incurred during such period; provided that there shall be
excluded the income of (A) the Excluded Subsidiary and (B) any Consolidated
Subsidiary that is not wholly owned by the Borrower to the extent such income or
such amounts are attributable to the noncontrolling interest in such
Consolidated Subsidiary.

 

“Consolidated Subsidiary” shall mean each Subsidiary the financial statements of
which are required to be consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Consolidated Total Assets” shall mean at any date the total assets of the
Borrower and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Total Indebtedness” shall mean at any date all Indebtedness of the
Borrower and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that, in determining
Consolidated Total Indebtedness at any date, any Indebtedness that, at such
date, constitutes “Delayed Application Replacement Indebtedness” in respect of
any other Indebtedness shall be disregarded to the extent the principal amount
of such other Indebtedness is included in Consolidated Total Indebtedness at
such date.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Controlled Group” shall mean all trades or businesses (whether or not
incorporated) that, together with the Borrower or any Subsidiary, are treated as
a single employer under Section 414(b) or 414(c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, are treated as a
single employer under Section 414 of the Code.

 

“Credit Party” means the Administrative Agent, the Swingline Lender or any other
Lender.

 

7

--------------------------------------------------------------------------------


 

“Declining Lender” shall have the meaning assigned to such term in Section 2.13.

 

“Default” shall mean any event or condition which is, or upon notice, lapse of
time or both would constitute, an Event of Default.

 

“Delayed Application Replacement Indebtedness” shall mean, in respect of any
Indebtedness (“Original Indebtedness”), Indebtedness that is incurred for the
purpose of refinancing or replacing such Original Indebtedness, but the proceeds
of which shall not have been applied to make such a refinancing or replacement
upon the incurrence thereof, if and for so long as such Indebtedness otherwise
meets, with respect to such Original Indebtedness, the requirements set forth in
the definition of the term “Replacement Indebtedness”; provided that any
Indebtedness that otherwise meets the requirements set forth in this definition
shall cease to be Delayed Application Replacement Indebtedness on the date that
is 60 days following the date of the incurrence thereof; and provided, further,
that (i) no Loans shall be outstanding while both the Original Indebtedness and
Delayed Application Replacement Indebtedness are outstanding, (ii) irrevocable
notice in respect of such refinancing or replacement of the Original
Indebtedness is given within two Business Days of the incurrence of such Delayed
Application Replacement Indebtedness and (iii) proceeds received from such
Delayed Application Replacement Indebtedness shall be paid over to the trustee
for the Original Indebtedness or deposited in a segregated account maintained
solely for such proceeds.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Swingline Loans or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become (or
the Parent of such Lender has become) the subject of a Bankruptcy Event.

 

“Disclosed Matter” shall mean the existence or occurrence of any matter which
has been disclosed in (a) the Borrower’s report on Form 10-K for the fiscal year
ended December 31, 2010 filed with the Securities and Exchange Commission on
February 24, 2011, (b) any other filing made with the Securities and Exchange
Commission after February 24, 2011 and prior to the Closing Date, or (c) the
Confidential Memorandum.

 

8

--------------------------------------------------------------------------------


 

“Disqualified Stock” shall mean, with respect to any Person, any Equity Interest
in such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, either mandatorily or at the
option of the holder thereof), or upon the happening of any event or condition:

 

(a)           matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Stock and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

 

(b)           is convertible or exchangeable at the option of the holder thereof
for Indebtedness or Equity Interests (other than solely for Equity Interests in
such Person that do not constitute Disqualified Stock and cash in lieu of
fractional shares of such Equity Interests); or

 

(c)           is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Stock and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

 

in each case, on or prior to the date 180 days after the Maturity Date;
provided, however, that an Equity Interest in any Person that would not
constitute a Disqualified Stock but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Stock if any such requirement becomes operative only after
repayment in full of all the Loans and all other Obligations under the Loan
Documents that are accrued and payable and the termination or expiration of the
Total Commitment.

 

“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, or
(c) any other Person approved by (i) the Administrative Agent (whose approval
shall not be unreasonably withheld) (ii) unless an Event of Default has occurred
and is continuing at the time the applicable assignment is effected in
accordance with Section 9.04, the Borrower (whose approval shall not be
unreasonably withheld), provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof and (iii) in the case of an assignment of all or a
portion of a Commitment or any Lender’s obligations in respect of its Swingline
Exposure, the Swingline Lender; provided, however, that none of (x) the
Borrower, (y) any Affiliate of the Borrower or (z) any investment manager, any
investment company or any similar entity that, in each case, is managed or
advised by the Borrower or an Affiliate of the Borrower shall qualify as an
Eligible Assignee.

 

“Environmental Lien” shall mean a Lien in favor of any governmental entity for
(a) any liability under Federal or state environmental laws or regulations
(including RCRA and

 

9

--------------------------------------------------------------------------------


 

CERCLA) or (b) damages arising from costs incurred by such governmental entity
in response to a release of a hazardous or toxic waste, substance or
constituent, or other substance into the environment.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

 

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest,
other than pursuant to the definition of the term “Alternate Base Rate”, at a
rate determined by reference to the Adjusted LIBO Rate in accordance with
Article II.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Margin Stock” shall mean Margin Stock owned by the Borrower and the
Subsidiaries at any time to the extent that the aggregate Margin Stock so owned
at such time has a value of more than 25% of the Consolidated Total Assets.

 

“Excluded Securities” shall mean cash and securities owned by the Borrower or
any Subsidiary that are held in any Excluded Securities Account.

 

“Excluded Securities Account” shall mean one or more deposit or securities
accounts maintained by either Loan Party with any bank or securities
intermediary that is, or that the Borrower determines could be, a counterparty
to one or more Specified Hedging Agreements with the Borrower or any Subsidiary;
provided that the net book value of the cash, securities and other property
maintained in all such deposit or securities accounts shall not at any time
exceed $75,000,000.

 

“Excluded Regulated Subsidiary” shall mean any Subsidiary that is (i) any
broker-dealer Subsidiary or a Subsidiary of a broker-dealer Subsidiary,
(ii) another regulated entity in respect of which the guaranteeing by such
Subsidiary of the Obligations could, in the good faith judgment of the Borrower,
reasonably be expected to result in adverse regulatory effects to such
Subsidiary or impair the conduct of the business of such Subsidiary, and
(iii) any licensed mortgage Subsidiary.

 

“Excluded Subsidiary” shall mean Janus Capital Trust Manager Limited; provided
that the Board of Directors of Janus Capital Trust Manager Limited shall not be
under the Control of the Borrower (it being understood that the ownership of
Equity Interests in Janus Capital Trust Manager Limited shall not, in itself and
without regard to any other means of directing the management or policies of
Janus Capital Trust Manager Limited, be deemed to constitute Control).

 

10

--------------------------------------------------------------------------------


 

“Excluded Taxes” shall mean, with respect to any Recipient and without
duplication, any of the following:

 

(a)           Taxes imposed on any Recipient’s net income, or other similar
Taxes imposed in lieu thereof, and franchise Taxes imposed on such Recipient by
the United States or any jurisdiction under the laws of which it is organized or
in which its applicable lending office is located or any political subdivision
thereof;

 

(b)           Taxes attributable to such Recipient’s failure to comply with
Section 2.21(f); and

 

(c)           U.S. Federal Taxes resulting from any law in effect (including
FATCA) at the time (and, in the case of FATCA, including any regulations or
official interpretations thereof issued after) such Recipient (other than an
assignee under Section 2.22) becomes a party hereto or designates a new lending
office (except to the extent that, pursuant to Section 2.21(a), amounts with
respect to such Taxes were payable to (i) such Recipient’s assignor immediately
before such Recipient became a party hereto pursuant to an assignment or
(ii) such Recipient immediately before it designated such new lending office).

 

“Existing Credit Agreement” shall mean the 364-Day Competitive Advance and
Revolving Credit Facility Agreement, dated as of October 4, 2010, among the
Borrower, the lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent for the lenders.

 

“Existing Maturity Date” shall have the meaning assigned to such term in
Section 2.13.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on such next succeeding Business Day, the Federal Funds
Effective Rate shall be the average (rounded upwards, if necessary, to the next
1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fees” shall mean the Commitment Fee and the Administrative Agent’s Fees.

 

“Finance Subsidiary” shall mean any special purpose Subsidiary engaged solely in
purchasing, owning and financing receivables as part of a Permitted B Share True
Sale Transaction.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Person.

 

11

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Funding Office” shall mean the office of the Administrative Agent specified in
Section 9.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP” shall mean United States generally accepted accounting principles,
applied on a consistent basis.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such function, such as
the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any monetary obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation of the primary obligor; provided that the term “Guarantee”
shall not include (x) endorsements for collection or deposit or contractual
indemnities in the ordinary course of business or (y) indemnification by any
Person of its directors or officers (or of the directors or officers of such
Person’s Subsidiaries) for actions taken on behalf of such Person (or such
Subsidiaries, as applicable).  The amount of any Guarantee of any guarantor
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation of the primary obligor in respect
of which such Guarantee is made, (b) the maximum amount for which such guarantor
may be liable pursuant to the terms of the instrument embodying such Guarantee,
and (c) such guarantor’s maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.

 

“Guarantors” shall mean (a) JCM, (b) INTECH, (c) Perkins and (d) each Material
Subsidiary of the Borrower acquired after the Closing Date other than (i) any
Foreign Subsidiary (or any Subsidiary thereof), (ii) any Excluded Regulated
Subsidiary or any Subsidiary that is prohibited by law, regulation or
contractual obligation from guaranteeing the Obligations or that would require a
governmental (including regulatory) consent, approval, license or authorization
in order to provide such guaranty (or any Subsidiary thereof), (iii) any
Subsidiary that is not a wholly owned Subsidiary the organizational documents of
which expressly prohibit any

 

12

--------------------------------------------------------------------------------


 

guarantee of any Indebtedness of the Borrower and/or expressly require third
party interest holders’ consent to guarantee any Indebtedness of the Borrower
and (iv) any other Subsidiary as requested by the Borrower and approved by the
Required Lenders.

 

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any Subsidiary shall be a Hedging Agreement.

 

“Hybrid Capital Security” shall mean any hybrid capital security issued by the
Borrower that has been accorded a “percentage of equity” or like treatment by
Moody’s or S&P.

 

“Hybrid Capital Security Equity Percentage” shall mean, with respect to any
Hybrid Capital Security, the percentage accorded equity treatment by Moody’s or
S&P for such Hybrid Capital Security, as determined by such rating agencies at
the time such Hybrid Capital Security is issued. For purposes of the foregoing,
if the Hybrid Capital Security Equity Percentage established or deemed to have
been established by Moody’s and S&P for any Hybrid Capital Security shall
differ, then the Hybrid Capital Security Equity Percentage shall be deemed to be
the higher of the two Hybrid Capital Security Equity Percentages.

 

“IFRS” shall mean International Financial Reporting Standards, applied on a
consistent basis.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes, acceptances, equipment trust
certificates or similar instruments, (c) all obligations of such Person issued
or assumed as the deferred purchase price of property or services, other than
(i) accounts payable arising in the ordinary course of such Person’s business on
terms customary in the trade and (ii) deferred compensation, (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not such Indebtedness has
been assumed (with the amount of the resulting Indebtedness of such Person being
valued, as of the date of determination, at the lesser of (i) the amount of
Indebtedness so secured and (ii) the fair market value of the property securing
such Indebtedness), (e) all Capitalized Lease Obligations of such Person,
(f) all Guarantees by such Person of Indebtedness of others, (g) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (h) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(i) all Attributable Debt in respect of any Sale and Leaseback Transactions of
such Person and (j) all Disqualified Stock in such Person, valued, as of the
date of determination, at the greater of (i) the maximum aggregate amount that
would be payable upon maturity, redemption, repayment or repurchase thereof (or
of Disqualified Stock or Indebtedness into which such Disqualified Stock is
convertible or exchangeable) and (ii) the maximum liquidation preference of such
Disqualified

 

13

--------------------------------------------------------------------------------


 

Stock. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnified Taxes” shall mean Taxes (including Other Taxes) other than Excluded
Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Index Debt” shall mean senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.

 

“INTECH” shall mean INTECH Investment Management LLC, a Delaware limited
liability company (formerly known as Enhanced Investment Technologies, LLC).

 

“Interest Coverage Ratio” shall mean for any period of four consecutive fiscal
quarters ended on the last day of any fiscal quarter, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Cash Interest
Expense for such period.

 

“Interest Election Request” shall have the meaning assigned to such term in
Section 2.06(b).

 

“Interest Payment Date” shall mean, (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Revolving Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Revolving Loan with an Interest Period of more than three months’ duration, each
day that would have been an Interest Payment Date for such Loan had successive
Interest Periods of three months’ duration been applicable to such Loan.

 

“Interest Period” shall mean (a) as to any Eurodollar Revolving Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6 or, if available to all the
Lenders, 9 months thereafter, as the Borrower may elect and (b) as to any
Swingline Borrowing, the period commencing on the date of such Swingline Loan
and ending on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least five Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Loan is borrowed, the Borrower shall repay all
Swingline Loans then outstanding.  Notwithstanding the foregoing, (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of Eurodollar Revolving Borrowings only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For

 

14

--------------------------------------------------------------------------------


 

purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

 

“Investment” shall mean, with respect to a specified Person, any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment in, any
other Person that are held or made by the specified Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, (b) any
Investment in the form of a Guarantee shall be the principal amount outstanding
on such date of Indebtedness or other obligation guaranteed thereby (or, in the
case of a Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure of the guarantor as of such date under such Guarantee
(as determined reasonably and in good faith by a Financial Officer of the
Borrower)), (c) any Investment in the form of a transfer of cash or other
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the amount of such cash or the fair
market value (as determined reasonably and in good faith by a Financial Officer
of the Borrower) of such other property as of the time of the transfer, without
any adjustment for increases or decreases in value of, or write-ups, write-downs
or write offs with respect to, such Investment, (d) any Investment (other than
any Investment referred to in clause (a), (b) or (c) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus the cost of all additions, as of such
date, thereto, and minus the amount, as of such date, of any portion of such
Investment repaid to the investor in cash as a repayment of principal or a
return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment, and (e) any Investment (other than any Investment
referred to in clause (a), (b), (c) or (d) above) by the specified Person in any
other Person resulting from the issuance by such other Person of its Equity
Interests to the specified Person shall be the fair market value (as determined
reasonably and in good faith by a Financial Officer of the Borrower) of such
Equity Interests at the time of the issuance thereof.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Janus Capital International Limited” shall mean Janus Capital International
Limited, a company incorporated under the laws of England and Wales.

 

“JCM” shall mean Janus Capital Management LLC, a Delaware limited liability
company.

 

“Janus Capital Trust Manager Limited” shall mean Janus Capital Trust Manager
Limited, an Irish single-member private company limited by shares.

 

15

--------------------------------------------------------------------------------


 

“Janus International Holding LLC” shall mean Janus International Holding LLC, a
Nevada limited liability company.

 

“JPMorgan Parties” shall have the meaning assigned to such term in
Section 9.17(e).

 

“Lenders” shall mean the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that shall have ceased to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.

 

“Leverage Ratio” shall mean, on the last day of any fiscal quarter of the
Borrower, the ratio of (a) Consolidated Total Indebtedness as of such date,
excluding, to the extent otherwise included therein, for each Hybrid Capital
Security the product obtained by multiplying (i) the aggregate amount of such
Hybrid Capital Security outstanding as of such date by (ii) the Hybrid Capital
Equity Security Percentage for such Hybrid Capital Security as of such date, to
(b) Consolidated EBITDA, for the period of four consecutive fiscal quarters of
the Borrower ended on such date.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Revolving Borrowing for
any Interest Period, the rate appearing on the Reuters “LIBOR01” screen (or on
any successor or substitute screen of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Revolving Borrowings for such Interest Period shall be the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which dollar deposits
are offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 a.m., London
time, two Business Days before the first day of such Interest Period in an
amount substantially equal to the amount that would be the Reference Banks’
respective ratable shares of such Eurodollar Revolving Borrowing if such were to
be outstanding during such Interest Period and for a period equal to such
Interest Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, charge, security interest or other encumbrance on,
in or of such asset, including any security agreement to provide any of the
foregoing, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. For the
avoidance of doubt, the term “Lien” shall not include licenses of Intellectual
Property.

 

16

--------------------------------------------------------------------------------


 

“Loan” shall mean a Revolving Loan or a Swingline Loan, whether made as a
Eurodollar Revolving Loan or an ABR Loan, each as permitted hereby.

 

“Loan Documents” shall mean this Agreement and the Subsidiary Guarantee.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Margin Stock” shall have the meaning given such term under Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of either Loan Party to perform
its obligations under any Loan Document to which it is a party or (c) the rights
or remedies available to the Lenders under any Loan Document; provided that, for
purposes of clause (a) above, no Disclosed Matter will constitute a Material
Adverse Effect.

 

“Material Indebtedness” shall mean (i) Indebtedness (other than Indebtedness
under the Loan Documents) in an aggregate principal amount of $25,000,000 or
more or (ii) obligations in respect of one or more Hedging Agreements in an
aggregate principal amount of $25,000,000 or more, in either case, of any one or
more of the Borrower and the Subsidiaries. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

 

“Material Subsidiary” shall mean, at any date, any Subsidiary of the Borrower
that, as of the last day of the most recently ended fiscal quarter of the
Borrower, had assets or revenues (on a consolidated basis including its
Subsidiaries) with a value in excess of 10.0% of the Consolidated Total Assets
of the Borrower or 10.0% of the consolidated revenues of the Borrower.

 

“Maturity Date” shall mean October 14, 2014.

 

“Maturity Date Extension Request” shall mean a request by the Borrower,
substantially in the form of Exhibit E hereto or such other form as shall be
approved by the Administrative Agent, for an extension of the Maturity Date
pursuant to Section 2.13.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minimum Ownership Percentage” shall have the meaning assigned to such term in
Section 5.01(c).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA as to which the Borrower or any member of the
Controlled Group may have any liability.

 

17

--------------------------------------------------------------------------------


 

“Net Proceeds” shall mean, with respect to any event (a) the cash proceeds
received in respect of such event, including any cash received in respect of any
noncash proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all reasonable fees and out-of-pocket expenses paid in
connection with such event by the Borrower and the Subsidiaries to Persons that
are not Affiliates of the Borrower or any Subsidiary (including, in the case of
the issuance of any preferred Equity Interests in the Borrower, underwriting
discounts and commissions paid in connection therewith), (ii) in the case of a
sale, transfer or other disposition of any asset, the amount of all payments
required to be made by the Borrower and the Subsidiaries as a result of such
event to repay secured Indebtedness (other than Loans) and (iii) the amount of
all Taxes paid (or reasonably estimated to be payable) by the Borrower and the
Subsidiaries, and the amount of any reserves established by the Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer of the Borrower).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.22.

 

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under or out of this Agreement or any other Loan Document, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

 

“Other Taxes” shall mean all present or future stamp, court, documentary,
excise, property, intangible, recording, filing or similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, or from the registration, receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document.

 

“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(e).

 

“Patriot Act” shall have the meaning assigned to such term in Section 9.18.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

18

--------------------------------------------------------------------------------


 

“Perkins” shall mean Perkins Investment Management LLC, a Delaware limited
liability company (formerly known as Perkins, Wolf, McDonnell and Company LLC).

 

“Permitted B Share Recourse Financing Transaction” shall mean any pledge by the
Borrower of the B Share Fees to third parties in order to secure Indebtedness
extended to the Borrower by such third parties; provided that the Administrative
Agent shall be reasonably satisfied with the structure and documentation for
such transaction and that the terms of such transaction, including the advance
rate and any termination events, shall be consistent with those prevailing in
the market at the time for similar transactions.

 

“Permitted B Share Transaction” shall mean a Permitted B Share True Sale
Transaction or a Permitted B Share Recourse Financing Transaction.

 

“Permitted B Share True Sale Transaction” shall mean any sale by the Borrower of
B Share Fees to a B Share Purchaser in a true sale transaction without any
recourse based upon the collectability of the B Share Fees sold and the sale or
pledge of such B Share Fees (or an interest therein) by such B Share Purchaser,
in each case without any Guarantee by, or other recourse to, or credit support
by, the Borrower or any Subsidiary (other than to such B Share Purchaser, if it
is a Finance Subsidiary) or recourse to any assets of the Borrower or any
Subsidiary; provided that the Administrative Agent shall be reasonably satisfied
with the structure and documentation for such transaction and that the terms of
such transaction, including the price at which B Share Fees are sold to such B
Share Purchaser and any termination events, shall be consistent with those
prevailing in the market at the time for similar transactions.

 

“Permitted Investments” shall mean:

 

(a)           direct obligations of, or obligations as to which the principal of
and interest on are unconditionally guaranteed by, the United States of America
(or any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), in each case maturing within
one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within a year from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within a year from the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

 

19

--------------------------------------------------------------------------------


 

(e)           securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) above;

 

(f)            money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and

 

(g)           in the case of any Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.

 

“Person” shall mean any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company, Governmental
Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is subject to Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA sponsored,
maintained or contributed to by the Borrower or any member of the Controlled
Group.

 

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City. The Prime Rate is not intended to be the
lowest rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors. Each change in the Prime Rate shall be
effective on the date such change is publicly announced as effective.

 

“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
Total Commitment represented by such Lender’s Commitment at such time; provided
that in the case that a Defaulting Lender shall exist, “Pro Rata Percentage”
shall mean the percentage of the Total Commitment (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment at such time,
subject to the limitations of Section 2.24(c)(i). In the event that the Total
Commitment shall have expired or been terminated, the Pro Rata Percentage with
respect to any Lender shall be such Lender’s Pro Rata Percentage most recently
in effect prior to such expiration or termination of the Total Commitment,
giving effect to any subsequent assignments pursuant to Section 9.04 and to any
Lender’s status as a Defaulting Lender (whose Commitment shall be disregarded)
at the time of determination.

 

“RCRA” shall mean the Resources Conservation and Recovery Act, as the same may
be amended from time to time.

 

“Recipient” shall mean, as applicable, (a) any Person to which any payment on
account of any obligation of a Loan Party under any Loan Document is made or
owed, including the Administrative Agent or any Lender or (b) the beneficial
owner of any Person described in clause (a).

 

20

--------------------------------------------------------------------------------


 

“Reference Banks” shall mean JPMorgan Chase Bank, N.A. and Bank of America, N.A.

 

“Register” shall have the meaning assigned to such term in Section 9.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, partners, trustees, employees,
agents and advisors of such Person and of such Person’s Affiliates.

 

“Replacement Indebtedness” shall mean, in respect of any Indebtedness (“Original
Indebtedness”), Indebtedness extending the maturity of or refunding, refinancing
or replacing, in whole or in part, such Original Indebtedness; provided that
(a) the principal amount of such Replacement Indebtedness shall not exceed the
principal amount of such Original Indebtedness except by an amount no greater
than accrued and unpaid interest with respect to such Original Indebtedness and
reasonable fees, premium and expenses relating to such extension, refunding,
refinancing or replacing; (b) no Subsidiary shall be liable for any such
Replacement Indebtedness that shall not have been liable for such Original
Indebtedness (or would not have been required to guarantee such Original
Indebtedness pursuant to the terms thereof); (c) if such Original Indebtedness
shall have been subordinated to the Obligations, such Replacement Indebtedness
shall be subordinated to the Obligations on terms (taken as a whole) not less
favorable to the Lenders; (d) such Replacement Indebtedness shall not have a
shorter maturity than the Original Indebtedness and shall not be subject to any
requirement not applicable to such Original Indebtedness that such Replacement
Indebtedness be prepaid, redeemed, repurchased or defeased on one or more
scheduled dates or upon the happening of one or more events (other than events
of default, change of control events, or assets sales) before the maturity of
such Original Indebtedness; (e) the incurrence of any Replacement Indebtedness
that refunds, refinances or replaces Original Indebtedness under any revolving
credit or similar facility shall be accompanied by the termination of
commitments under such facility equal in amount to such Original Indebtedness so
refunded, refinanced or replaced; and (f) such Replacement Indebtedness shall
not be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof).

 

“Reportable Event” shall mean any reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation or by
technical update waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; provided that a failure
to meet the minimum funding standard of Section 412 of the Code or

 

21

--------------------------------------------------------------------------------


 

Section 302 of ERISA applicable to such Plan shall be a reportable event
regardless of the issuance of any waiver in accordance with Section 412(c) of
the Code or Section 302(c) of ERISA.

 

“Required Lenders” shall mean, at any time, Lenders in the aggregate holding
more than 50% of the Total Commitment or, if the Total Commitment has been
terminated, Lenders in the aggregate representing more than 50% of the sum of
the Revolving Credit Exposure.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and the other Loan Documents.

 

“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interest in
the Borrower or any Subsidiary or (b) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Equity Interest in the Borrower or any Subsidiary.

 

“Revolving Borrowing” shall mean Revolving Loans of a single Type made,
converted or continued on a single date and, in the case of Eurodollar Revolving
Loans, as to which a single Interest Period is in effect.

 

“Revolving Borrowing Request” shall mean a written request made by the Borrower
pursuant to Section 2.04, which shall be in the form of Exhibit A-5.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Sections 2.01 and 2.04.  Each Revolving Loan shall be a
Eurodollar Revolving Loan or an ABR Loan.

 

“Sale and Leaseback Transaction” shall mean any arrangement, direct or indirect,
whereby a Person sells or transfers any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property which it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“Specified Hedging Agreements” shall mean one or more Hedging Agreements entered
into by the Borrower or any Subsidiary to hedge or mitigate earnings volatility
arising from mark-to-market accounting of seed capital investments or to
facilitate the creation of

 

22

--------------------------------------------------------------------------------


 

investment track records for, or otherwise entered into in connection with,
seeding of new products.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent is subject for Eurocurrency Liabilities (as defined in
Regulation D). Such reserve percentages shall include any imposed pursuant to
Regulation D. Eurodollar Revolving Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefits of or credit for proration, exemptions or offsets. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” shall mean, with respect to any Person at any time, any
corporation, partnership, limited liability company, association or other
business entity of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, at such
time owned, controlled or held by such Person or by such Person and one or more
subsidiaries of such Person.

 

“Subsidiary” shall mean any direct or indirect subsidiary of the Borrower. For
the avoidance of doubt, it is understood and agreed that term “Subsidiary” for
purposes of the Loan Documents shall not include entities registered as
“investment companies” under the Investment Company Act of 1940, as amended, to
which the Borrower or its Subsidiaries provide services.

 

“Subsidiary Guarantee” shall mean the Guarantee Agreement dated as of the
Closing Date between the Guarantors and the Administrative Agent, substantially
in the form of Exhibit D.

 

“Swingline Borrowing” shall mean a borrowing consisting of a Swingline Loan.

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time.  The Swingline Exposure of any
Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.

 

“Swingline Loan” shall mean a Loan made pursuant to Section 2.05.

 

“Syndication Agent” shall mean Bank of America, N.A., in its capacity as
syndication agent under the Loan Documents.

 

23

--------------------------------------------------------------------------------


 

“Taxes” shall mean any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Total Commitment” shall mean at any time the aggregate amount of the Lenders’
Commitments at such time.

 

“Transactions” shall have the meaning assigned to such term in Section 3.02.

 

“Transferee” shall mean any Eligible Assignee to whom a Lender shall have
assigned all or any part of its Commitment or Loans or sold all or any part of
its rights under this Agreement, in each case in accordance with Section 9.04.

 

“Two-Thirds Lenders” shall mean, at any time, Lenders in the aggregate holding
more than 662/3% of the Total Commitment or, if the Total Commitment has been
terminated, Lenders in the aggregate representing 662/3% or more of the sum of
the Revolving Credit Exposure.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall mean the Adjusted
LIBO Rate, the LIBO Rate or the Alternate Base Rate, as applicable.

 

“Unfunded Liabilities” shall mean, on any date of determination, (a) in the case
of Multiemployer Plans, the liability of the Borrower and the Subsidiaries if
they were to incur a complete withdrawal from each such Plan and (b) in the case
of all other Plans, the amount by which the present value of all benefit
liabilities under each Plan (based on assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) exceeds the fair market value of the
assets of such Plan.

 

“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean either Loan Party and the Administrative Agent.

 

SECTION 1.02               Terms Generally.  The definitions of terms herein
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all real and personal, tangible
and intangible assets and properties, including cash, securities, accounts and
contract rights. The word “law” shall be

 

24

--------------------------------------------------------------------------------


 

construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law), and all judgments, orders, writs and decrees, of all Governmental
Authorities. Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including this
Agreement) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement. All references
herein to “the date hereof” or “the date of this Agreement” shall be interpreted
as references to the Closing Date.

 

SECTION 1.03               Accounting Terms.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) for purposes of determining compliance with any covenant set forth in
Article VI, such terms shall be construed in accordance with GAAP as in effect
on the Closing Date applied on a basis consistent with the application used in
preparing the Borrower’s audited consolidated financial statements referred to
in Section 3.05 and (b) for purposes of determining compliance with any covenant
set forth in Article VI, no effect shall be given to any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards No. 159, The Fair Value Option for Financial
Assets and Financial Liabilities) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness of the Borrower or any Subsidiary at “fair value”, as
defined therein. In the event that any change in GAAP materially affects any
provision of this Agreement, the parties hereto agree that, at the request of
the Borrower or the Required Lenders, they shall negotiate in good faith in
order to amend the affected provisions in such a way as will restore the parties
to their respective positions prior to such change, and, following any such
request, until such amendment becomes effective, the Borrower’s compliance with
such provisions shall be determined on the basis of GAAP as in effect
immediately before such change in GAAP became effective.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01               Commitments.  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Revolving Loans to the Borrower, at
any time and from time to time on and after the date hereof and until the
earlier of the Maturity Date and the termination of the Commitment of such
Lender, in an aggregate principal amount that will not result in (a) the
Revolving Credit

 

25

--------------------------------------------------------------------------------


 

Exposure of such Lender exceeding such Lender’s Commitment or (b) the sum of the
Revolving Credit Exposures of all the Lenders outstanding at the time exceeding
the Total Commitment at the time. Within the foregoing limits, the Borrower may
borrow, pay or prepay and reborrow hereunder, subject to the terms, conditions
and limitations set forth herein.

 

SECTION 2.02               Loans.  (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their Commitments. At the time of the commencement of each
Interest Period for any Eurodollar Revolving Borrowing, such Borrowing shall be
in an aggregate principal amount that is an integral multiple of $1,000,000 and
not less than $5,000,000.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate principal amount that is an integral multiple
of $1,000,000 and not less than $1,000,000; provided that such Borrowing may be
in an aggregate principal amount that is equal to the entire unused balance of
the Total Commitment.

 

(b)           Each Revolving Borrowing shall be comprised entirely of Eurodollar
Revolving Loans or ABR Loans, as the Borrower may request pursuant to
Section 2.04. Each Lender may at its option make any Eurodollar Revolving Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option (i) in the case of any
failure by such branch or Affiliate to make such Loan, shall not relieve such
Lender of its obligation to the Borrower hereunder and (ii) shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided that the Borrower shall not be entitled to request any Borrowing
which, if made, would result in an aggregate of more than 10 separate Revolving
Loans of any Lender being outstanding hereunder at any one time. For purposes of
the foregoing, Loans having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Loans.

 

(c)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof (i) in the case of a Eurodollar Revolving Loan, by wire
transfer of immediately available funds to the Administrative Agent in New York,
New York, not later than 12:00 noon, New York City time, on such date and
(ii) in the case of an ABR Loan, by wire transfer of immediately available funds
to the Administrative Agent in New York, New York, not later than 3:00 p.m., New
York City time, on such date, and the Administrative Agent shall promptly credit
the amounts so received to the general deposit account of the Borrower with the
Administrative Agent.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereby.
Unless the Administrative Agent shall have received notice from a Lender prior
to the date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s portion of such Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with this
paragraph (c), and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have made such portion available
to the Administrative Agent, such Lender and the Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date

 

26

--------------------------------------------------------------------------------


 

such amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Effective Rate.
If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount shall constitute such Lender’s Loan as part of such
Borrowing for purposes of this Agreement.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

 

SECTION 2.03               [RESERVED]

 

SECTION 2.04               Revolving Borrowing Procedure.  In order to request a
Revolving Borrowing, the Borrower shall hand deliver, e-mail or fax to the
Administrative Agent a duly completed and executed Revolving Borrowing Request
(a) in the case of a Eurodollar Revolving Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the requested
Revolving Borrowing and (b) in the case of an ABR Borrowing, not later than
1:00 p.m., New York City time, on the day of the requested Revolving Borrowing.
Each such request shall be irrevocable and shall specify (i) whether the
Borrowing then being requested is to be a Eurodollar Revolving Borrowing or an
ABR Borrowing; (ii) the date of such Revolving Borrowing (which shall be a
Business Day) and the amount thereof; and (iii) if such Borrowing is to be a
Eurodollar Revolving Borrowing, the Interest Period with respect thereto. If no
election as to the Type of Revolving Borrowing is specified in any such request,
then the requested Revolving Borrowing shall be an ABR Borrowing. If no Interest
Period with respect to any Eurodollar Revolving Borrowing is specified in any
such request, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the Lenders of any request given pursuant to this Section and of each Lender’s
portion of the requested Borrowing.

 

SECTION 2.05               Swingline Loans. (a) Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrower from time to time on and after the date hereof and until the
earlier of the Maturity Date and the termination of the Commitments in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all outstanding Swingline Loans exceeding
$50,000,000, or (ii) the sum of the total Revolving Credit Exposures exceeding
the Total Commitment then in effect. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow Swingline Loans.  Swingline Loans shall be ABR Loans.

 

(b)           Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
borrowing date), specifying (i) the amount of the Swingline Loan to be borrowed
and (ii) the requested borrowing date (which shall be a Business Day prior to
the Maturity Date).  Not later than 3:00 P.M., New York City time, on the
borrowing date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately

 

27

--------------------------------------------------------------------------------


 

available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender.  The Administrative Agent shall make the proceeds of such
Swingline Loan available to the Borrower on such borrowing date by depositing
such proceeds in the account of the Borrower with the Administrative Agent on
such borrowing date in immediately available funds.

 

(c)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Lender’s Pro Rata Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender.  Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans.  Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.02(c) with respect to Loans made by such Lender (and
Section 2.02(c) shall apply, mutatis mutandis, to the payment obligations of the
Lenders).  The Revolving Loans so received by the Administrative Agent shall be
immediately made available by it to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loans.

 

(d)           If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.05(c), one of the events described in clauses (g) or
(h) of Article VII shall have occurred and be continuing with respect to the
Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.05(c), each Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.05(c), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Lender’s Pro Rata Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

 

(e)           Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

(f)            Each Lender’s obligation to make the Loans referred to in
Section 2.05(c) and to purchase participating interests pursuant to
Section 2.05(d) shall be absolute and

 

28

--------------------------------------------------------------------------------


 

unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article IV, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Borrower, a Guarantor or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

SECTION 2.06               Revolving Interest Elections.  (a)  Each Revolving
Borrowing initially shall be of the Type specified in the applicable Revolving
Borrowing Request and, in the case of a Eurodollar Revolving Borrowing, shall
have an initial Interest Period as specified in such Revolving Borrowing
Request. Thereafter, the Borrower may elect to convert such Revolving Borrowing
to a Revolving Borrowing of a different Type or to continue such Revolving
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Revolving Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Revolving Loans comprising such Revolving
Borrowing, and the Revolving Loans comprising each such portion shall be
considered a separate Revolving Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (each, an “Interest Election
Request”) by telephone by the time that a Revolving Borrowing Request would be
required under Section 2.04 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Revolving Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Revolving Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Revolving
Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Revolving Borrowing is to be an ABR
Borrowing or a Eurodollar Revolving Borrowing; and

 

29

--------------------------------------------------------------------------------


 

(iv)          if the resulting Revolving Borrowing is to be a Eurodollar
Revolving Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Revolving Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Revolving Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Revolving Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurodollar Revolving
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.07               Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”), which shall accrue at the Applicable Rate on the daily unused
amount of the Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which such Commitment terminates. 
Accrued Commitment Fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Closing Date.  All Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  For purposes of computing Commitment
Fees, the Commitment of a Lender shall be deemed to be used to the extent of
such Lender’s Revolving Credit Exposure (excluding its Swingline Exposure).

 

(b)           The Borrower agrees to pay the Administrative Agent, for its own
account, the administrative fees (the “Administrative Agent’s Fees”) at the
times and in the amounts agreed by the Borrower.

 

(c)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the Fees shall be refundable under any
circumstances absent manifest error.

 

30

--------------------------------------------------------------------------------


 

SECTION 2.08               Repayment of Loans; Evidence of Debt.  (a)  The
Borrower hereby unconditionally promises to pay on the Maturity Date to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan.  The Borrower shall repay to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least five Business Days after
such Swingline Loan is made.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.  The Administrative Agent shall maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type of each Loan
made and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.  The entries made in the accounts maintained pursuant to this
Section shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms or
cause the Borrower’s obligations to be greater than they would have been absent
such failure or error.

 

(c)           Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note of the Borrower.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.09               Interest on Loans.  (a)  Subject to Section 2.10, the
Loans comprising each Eurodollar Revolving Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days) at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.  Accrued interest
on each Eurodollar Revolving Loan shall be payable in arrears on each Interest
Payment Date for such Loan.  Each Reference Bank agrees upon the request of the
Administrative Agent to furnish to the Administrative Agent timely information
for the purpose of determining the LIBO Rate and the Adjusted LIBO Rate.  If any
one or more of the Reference Banks shall not furnish such timely information to
the Administrative Agent for the purpose of determining any such interest rate,
the Administrative Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks, and such
determination shall be conclusive absent manifest error.

 

31

--------------------------------------------------------------------------------


 

(b)           Subject to Section 2.10, the Loans comprising each ABR Borrowing
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be) at a rate per annum equal to
the Alternate Base Rate plus the Applicable Rate.  Accrued interest on each ABR
Loan shall be payable in arrears on each Interest Payment Date for such Loan. 
The Alternate Base Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

SECTION 2.10               Default Interest.  Notwithstanding anything to the
contrary herein, (a) upon the occurrence and during the continuance of an Event
of Default under clause (b) of Article VII with respect to any Loan, the
Borrower shall pay interest on the overdue principal amount of such Loan,
payable in arrears on the dates referred to in Section 2.09, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal at all times to 2% per annum above the rate per annum required to be
paid on such Revolving Loan  and such Swingline Loan pursuant to
Section 2.09(a) or (b), as applicable, and (b) to the fullest extent permitted
by law, the Borrower shall pay interest on the amount of any interest, fee or
other amount payable hereunder (other than the principal of any Revolving Loan)
that is not paid when due, from the date such amount shall be due until such
amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be) equal at all times to 2% per annum above the rate per annum required to be
paid on ABR Loans pursuant to Section 2.09(b).

 

SECTION 2.11               Alternate Rate of Interest.  In the event, and on
each occasion, that on the day two Business Days prior to the commencement of
any Interest Period for a Eurodollar Revolving Borrowing the Administrative
Agent shall have determined that dollar deposits in the principal amounts of the
Eurodollar Revolving Loans comprising such Borrowing are not generally available
in the London interbank market, or that the rates at which such dollar deposits
are being offered will not adequately and fairly reflect the cost to any Lender
of making or maintaining its Eurodollar Revolving Loan during such Interest
Period, or that reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Borrower and
the Lenders.  In the event of any such determination, until the Administrative
Agent shall have advised the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Eurodollar Revolving Borrowing pursuant to Section 2.04 shall be deemed to be a
request for an ABR Borrowing.  In the event of any such determination, the
Lenders shall negotiate with the Borrower, at its request, as to the interest
rate which the Loans comprising such an ABR Borrowing shall bear; provided that
such Loans shall bear interest as provided in Section 2.09(b) pending the
execution by the Borrower and each Lender of a written agreement providing for a
different interest rate. Each determination by the Administrative Agent
hereunder shall be conclusive absent manifest error.

 

SECTION 2.12               Termination and Reduction of Commitments.  (a) 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.

 

(b)           Upon at least three Business Days’ prior irrevocable written or
fax notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or

 

32

--------------------------------------------------------------------------------


 

from time to time in part permanently reduce, without penalty but subject to
Section 2.17, the Total Commitment; provided that (i) each partial reduction of
the Total Commitment shall be in an integral multiple of $1,000,000 and in a
minimum principal amount of $5,000,000 and (ii) no such termination or reduction
shall be made if, after giving effect to any concurrent prepayment of the Loans
in accordance with Section 2.14, the sum of the Revolving Credit Exposures of
all the Lenders would exceed the Total Commitment.

 

(c)           Each reduction in the Total Commitment under this Section 2.12
shall be made ratably among the Lenders in accordance with their respective
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the Lenders, on the date of each termination or reduction of the Total
Commitment under this Section 2.12, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued through the date of such
termination or reduction.

 

SECTION 2.13               Extension of Maturity Date. Notwithstanding anything
contained herein to the contrary, the Borrower may, by delivery of a Maturity
Date Extension Request to the Administrative Agent (which shall promptly deliver
a copy to each of the Lenders) request that Lenders extend the Maturity Date as
it applies to their respective Commitments for an additional period as specified
in such Maturity Date Extension Request on the terms provided for therein (which
terms shall not include any change to the Applicable Rate for the period prior
to the Existing Maturity Date (as defined below) but may provide for fees
payable to the extending Lenders prior thereto in consideration of their
agreement to so extend the Maturity Date). Each Lender shall, by notice to the
Borrower and the Administrative Agent in accordance with procedures and timing
reasonably determined by the Administrative Agent in consultation with the
Borrower, advise the Borrower and the Administrative Agent whether or not it
agrees to the requested extension (each Lender agreeing to a requested extension
being called a “Consenting Lender”, and each Lender declining to agree to a
requested extension being called a “Declining Lender”). Any Lender that has not
so advised the Borrower and the Administrative Agent by such day shall be deemed
to have declined to agree to such extension and shall be a Declining Lender. 
Notwithstanding anything contained herein to the contrary, the Maturity Date
shall, as to the Consenting Lenders, and subject to such conditions as may be
specified in such Maturity Date Extension Request, be extended to the date
specified in such Maturity Date Extension Request.  The decision to agree or
withhold agreement to any Maturity Date Extension Request shall be at the sole
discretion of each Lender.  The Commitment of any Declining Lender shall
terminate on the Maturity Date in effect prior to giving effect to any such
extension (such Maturity Date being called the “Existing Maturity Date”).  The
principal amount of any outstanding Loans made by Declining Lenders, together
with any accrued interest thereon and any accrued fees and other amounts payable
to or for the account of such Declining Lenders hereunder, shall be due and
payable on the Existing Maturity Date. Notwithstanding the foregoing provisions
of this paragraph, the Borrower shall have the right, pursuant to Section 2.22,
at any time prior to the Existing Maturity Date, to replace a Declining Lender
with a Lender or other financial institution that will agree to the applicable
Maturity Date Extension Request, and any such replacement Lender shall for all
purposes constitute a Consenting Lender.

 

SECTION 2.14               Prepayment.  (a)  The Borrower shall have the right,
at any time and from time to time, to prepay any Revolving Borrowing, in whole
or in part, upon giving written or fax notice (or telephone notice promptly
confirmed by written or fax notice) to the

 

33

--------------------------------------------------------------------------------


 

Administrative Agent prior to (i) 1:00 p.m., New York City time, two Business
Days prior to the date of prepayment, in the case of Eurodollar Revolving Loans,
and (ii) before 1:00 p.m., New York City time, on the Business Day of the date
of prepayment, in the case of ABR Loans; provided that each partial prepayment
shall be in an amount which is an integral multiple of $1,000,000 and not less
than (A) $5,000,000 in the case of a Eurodollar Revolving Borrowing and
(B) $1,000,000 in the case of an ABR Borrowing or, if less, the aggregate
principal amount of such Revolving Borrowing.

 

(b)           In the event and on each occasion that the sum of the Revolving
Credit Exposures of all the Lenders exceeds, on any day, the Total Commitment
(including as a result of any reduction in the Total Commitment pursuant to
Section 2.12), the Borrower shall, on such day, (i) prepay Revolving Borrowings
in an amount equal to the lesser of the aggregate principal amount of the
Revolving Borrowings then outstanding and the amount of such excess.  In the
event of a termination of all of the Commitments, the Borrower shall repay or
prepay all the outstanding Loans on the date of such termination.

 

(c)           Each notice of prepayment shall specify the prepayment date and
the principal amount of each Revolving Borrowing (or portion thereof) to be
prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Revolving Borrowing (or portion thereof) by the amount stated therein on the
date stated therein.  All prepayments under this Section shall be subject to
Section 2.17, but shall otherwise be without premium or penalty.  All
prepayments under this Section shall be accompanied by accrued interest on the
principal amount being prepaid to the date of payment.

 

SECTION 2.15               Reserve Requirements; Change in Circumstances.  (a) 
Notwithstanding any other provision herein, if any Lender shall have determined
that the applicability of any law, rule, request, regulation, directive or
guideline promulgated and adopted pursuant to or arising out of the July 2010
report of the Basel Committee on Banking Supervision (Basel III) or the
Dodd-Frank Wall Street Reform and Consumer Protection Act, regardless of the
date enacted, adopted or issued, or if after the Closing Date any change in
applicable law or regulation or in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof (whether or not having the force of law) shall change the basis of
taxation of payments to any Lender of the principal of or interest on any
Eurodollar Revolving Loan made by such Lender or any Fees or other amounts
payable hereunder (other than changes in respect of Taxes imposed on the overall
net income of such Lender by the jurisdiction in which such Lender has its
principal or applicable lending office or by any political subdivision or taxing
authority therein), or shall impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of or credit extended by such Lender (except any such reserve
requirement which is reflected in the Adjusted LIBO Rate), or shall impose on
such Lender or the London interbank market any other condition affecting this
Agreement or any Eurodollar Revolving Loan made by such Lender, and the result
of any of the foregoing shall be to increase the direct cost to such Lender of
making or maintaining any Eurodollar Revolving Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount reasonably deemed by such Lender to be
material, then the Borrower will pay to such Lender upon demand such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

34

--------------------------------------------------------------------------------


 

(b)           If any Lender shall have determined that the applicability of any
law, rule, request, regulation, directive or guideline promulgated and adopted
pursuant to or arising out of the July 2010 report of the Basel Committee on
Banking Supervision (Basel III) or the Dodd-Frank Wall Street Reform and
Consumer Protection Act, regardless of the date enacted, adopted or issued, or
the adoption after the Closing Date of any other law, rule, regulation or
guideline regarding capital adequacy, or any change in any of the foregoing or
in the interpretation or administration of any of the foregoing by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Lender’s holding company with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender pursuant hereto to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such applicability, adoption, change or compliance (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount reasonably deemed by such
Lender to be material, then from time to time the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)           Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.

 

SECTION 2.16               Change in Legality.  (a)  Notwithstanding any other
provision herein, if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Revolving Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Revolving
Loan, then, by written notice to the Borrower and to the Administrative Agent,
such Lender may:

 

(i)            declare that Eurodollar Revolving Loans will not thereafter be
made by such Lender hereunder and any request by the Borrower for a Eurodollar
Revolving Borrowing shall, as to such Lender only, be deemed a request for an
ABR Loan unless such declaration shall be subsequently withdrawn; and

 

(ii)           require that all outstanding Eurodollar Revolving Loans made by
it be converted to ABR Loans, in which event all such Eurodollar Revolving Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.

 

35

--------------------------------------------------------------------------------


 

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, and (x) all payments and prepayments of principal which would
otherwise have been applied to repay the Eurodollar Revolving Loans that would
have been made by such Lender or the converted Eurodollar Revolving Loans of
such Lender shall instead be applied to repay the ABR Loans made by such Lender
in lieu of, or resulting from the conversion of, such Eurodollar Revolving Loans
and (y) such Lender shall negotiate with the Borrower, at its request, as to the
interest rate which such ABR Loans shall bear; provided that such Loans shall
bear interest as provided in Section 2.09(b) pending the execution by the
Borrower and such Lender of a written agreement providing for a different
interest rate.

 

(b)           For purposes of this Section, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Revolving Loan, if lawful, on
the last day of the Interest Period currently applicable to such Eurodollar
Revolving Loan; in all other cases such notice shall be effective on the date of
receipt by the Borrower.

 

SECTION 2.17               Indemnity.  The Borrower shall indemnify each Lender
against any loss (other than loss of profits) or expense which such Lender may
sustain or incur as a consequence of (a) any failure by the Borrower to fulfill
on the date of any borrowing hereunder the applicable conditions set forth in
Article IV, (b) any failure by the Borrower to borrow or to refinance or
continue any Loan hereunder, for any reason other than a default by such Lender,
after irrevocable notice of such borrowing, refinancing or continuation has been
given pursuant to Section 2.04, 2.05 or 2.06, (c) any payment, prepayment or
conversion of a Eurodollar Revolving Loan required by any other provision of
this Agreement or otherwise made or deemed made on a date other than the last
day of the Interest Period applicable thereto (including as a result of the
occurrence of any Event of Default) or (d) any default in payment or prepayment
by the Borrower of the principal amount of any Loan or any part thereof or
interest accrued thereon, as and when due and payable (at the due date thereof,
whether by scheduled maturity, acceleration, irrevocable notice of prepayment or
otherwise), including, in each such case, any loss (other than loss of profits)
or reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurodollar Revolving Loan.  Such
loss or reasonable expense shall include an amount equal to the excess, if any,
as reasonably determined by such Lender, of (i) its cost of obtaining the funds
for the Loan being paid, prepaid, converted or not borrowed (assumed to be the
Adjusted LIBO Rate) for the period from the date of such payment, prepayment or
failure to borrow to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow, the Interest Period for such Loan which would
have commenced on the date of such failure) over (ii) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid or not borrowed for such period or
Interest Period, as the case may be.  This Section 2.17 shall not apply with
respect to Taxes, other than Taxes that represent losses or damages arising from
any non-Tax claim.

 

SECTION 2.18               Pro Rata Treatment.  Except as required under
Section 2.13, Section 2.16 or Section 2.24, each Revolving Borrowing, each
payment or prepayment of principal of any Revolving Borrowing, each payment of
interest on the Revolving Loans, each payment of the Commitment Fees, each
reduction of the Commitments and each refinancing of any Borrowing with a
Revolving Borrowing of any Type, shall be allocated pro rata among the

 

36

--------------------------------------------------------------------------------


 

Lenders in accordance with their respective Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Revolving Loans).  For purposes of
determining the available Commitments of the Lenders at any time, each
outstanding Swingline Loan shall be deemed to have utilized the Commitments of
the Lenders (including those Lenders that shall not have made Swingline Loans)
pro rata in accordance with such respective Commitments, except as set forth in
Section 2.07(a).  Each Lender agrees that in computing such Lender’s portion of
any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.

 

SECTION 2.19               Sharing of Setoffs.  Each Lender agrees that if it
shall, through the exercise of a right of banker’s lien, setoff or counterclaim
against the Borrower, or pursuant to a secured claim under Section 506 of Title
11 of the United States Code or other security or interest arising from, or in
lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Revolving Loan or
Loans or participations in Swingline Loans as a result of which the unpaid
principal portion of the Revolving Loans or participations in Swingline Loans of
such Lender shall be proportionately less than the unpaid principal portion of
the Revolving Loans or participations in Swingline Loans of any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Revolving Loans and participations in Swingline Loans of
such other Lender, so that the aggregate unpaid principal amount of the
Revolving Loans and participations in the Revolving Loans and participations in
Swingline Loans held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Revolving Loans and participations in
Swingline Loans then outstanding as the principal amount of its Revolving Loans
and Swingline Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Revolving Loans
and participations in Swingline Loans outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that,
if any such purchase or purchases or adjustments shall be made pursuant to this
Section and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation pursuant to the foregoing
arrangements deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Revolving Loan or Swingline Loan directly to the Borrower in the amount
of such participation.

 

SECTION 2.20               Payments.  (a)  The Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts but excluding principal and interest on Swingline Loans, which shall be
paid directly to the Swingline Lender except as provided in Section 2.05(c))
hereunder and under any other Loan Document not later than prior to 1:00 p.m.,
New York City time, on the due date thereof to the Administrative Agent at the
Funding Office, in dollars and in immediately available funds.

 

37

--------------------------------------------------------------------------------


 

(b)           Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.

 

SECTION 2.21               Taxes.  (a)  Each payment by or on behalf of either
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law, as modified by the
practice then in effect of any Governmental Authority. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. To the extent that such Taxes are
Indemnified Taxes, then the amount payable by or on behalf of the applicable
Loan Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section 2.21), the applicable Recipient receives the amount it would have
received had no such withholding been made.

 

(b)           The Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)           Within 30 days after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent at its address referred to in Section 9.01 the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)           The Loan Parties shall jointly and severally indemnify each
Recipient for the full amount of any Indemnified Taxes payable by such Recipient
with respect to any Loan Document or any payment by or on behalf of such Loan
Party under any Loan Document (including amounts payable under this
Section 2.21) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly imposed by the
relevant Governmental Authority.  The indemnity under this paragraph (d) shall
be paid within 30 days after the date the Recipient delivers to the applicable
Loan Party a certificate stating the amount of Indemnified Taxes so payable by
such Recipient. Such certificate shall be conclusive of the amount so payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.

 

(e)           The Lenders shall severally indemnify the Administrative Agent for
the full amount of any Excluded Taxes payable by the Administrative Agent with
respect to any Loan Document or any payment by or on behalf of either Loan Party
under any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Excluded Taxes were correctly imposed by
the relevant Governmental Authority, except to the extent that any such amount
or payment is determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of the Administrative Agent.  The indemnity under this paragraph
(e) shall be paid within 30 days after the Administrative Agent delivers to the
applicable Lender a certificate

 

38

--------------------------------------------------------------------------------


 

stating the amount of Excluded Taxes so payable by the Administrative Agent. 
Such certificate shall be conclusive of the amount so payable absent manifest
error.

 

(f)            (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to payments under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times prescribed by law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.21(f)(ii) and (iii)) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.21.  If any such form or
certification expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certificate if it is legally eligible to do so.

 

(ii)           Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Lender with respect to the Borrower shall, if it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies reasonably requested by the Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto (or, in the case of a participation holder, on or before the date
such participation is effective hereunder) and on or before the date, if any,
such Lender changes its applicable lending office by designating a new lending
office, duly completed and executed copies of whichever of the following is
applicable:

 

(A)          in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

 

(B)           in the case of a Lender (other than a U.S. Person) claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
all other payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

39

--------------------------------------------------------------------------------


 

(C)           in the case of a Lender (other than a U.S. Person) for whom
payments under any Loan Document constitute income that is effectively connected
with such Lender’s conduct of a trade or business in the United States, IRS
Form W¬8ECI;

 

(D)          in the case of a Lender (other than a U.S. Person) claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN and (2) a certificate to the effect that such
Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

 

(E)           in the case of a Lender (other than a U.S. Person) that either is
not the beneficial owner of payments made under any Loan Document (including a
participating Lender) or is a partnership (1) an IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (A), (B), (C), (D) and
(F) of this paragraph (f)(ii) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender; provided, however, that if the Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide the certificate described in
clause (D)(2) of this paragraph (f)(ii) on behalf of such partners; or

 

(F)           any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

 

(iii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  For purposes of
this Section 2.21(f)(iii), FATCA shall include any regulations or official
interpretations thereof.

 

(g)           If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.21 (including additional amounts paid by
either Loan Party pursuant to this Section 2.21), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.21 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such Recipient and

 

40

--------------------------------------------------------------------------------


 

without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such Recipient, shall repay to such Recipient the amount paid to such
Recipient pursuant to the previous sentence (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event such
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
any Recipient be required to pay any amount to either Loan Party pursuant to
this paragraph (g) if such payment would place such Recipient in a less
favorable position (on a net after-Tax basis) than such Recipient would have
been in if the indemnification payments or additional amounts giving rise to
such refund had never been paid.  This paragraph (g) shall not be construed to
require any Recipient to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to either Loan
Party or any other Person.

 

(h)           Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.21 shall
survive termination of the Loan Documents and payment of any obligations
thereunder.

 

SECTION 2.22               Termination or Assignment of Commitments under
Certain Circumstances.  In the event that (a) any Lender shall become a
Defaulting Lender, (b) any Lender shall have delivered a notice or certificate
pursuant to Section 2.15 or 2.16, (c) the Borrower shall be required to make
additional payments to any Lender under Section 2.21, or (d) a Lender shall
become a Non-Consenting Lender (as defined below), the Borrower shall have the
right, at its own expense, upon notice to such Lender and the Administrative
Agent, to require such Lender to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in Section 9.04) all
its interests, rights and obligations under this Agreement to an Eligible
Assignee which shall assume such obligations; provided that (i) no such
termination or assignment shall conflict with any law, rule or regulation or
order of any Governmental Authority, (ii) the Borrower or such assignee, as the
case may be, shall pay to the affected Lender in immediately available funds on
the date of such termination or assignment the principal of and interest accrued
to the date of payment on the Loans  made by it hereunder and all other amounts
accrued for its account or owed to it hereunder, (iii) if such assignee is not a
Lender, the Administrative Agent shall have given its prior written consent to
such replacement (which consent will not be unreasonably withheld) and the
Borrower or such financial institution shall have paid a processing and
recordation fee of $3,500 to the Administrative Agent, (iv) in the case of any
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.21, such assignment will
result in a reduction of such compensation or payments thereafter and (v) the
Swingline Lender shall have consented in writing to such assignment (which
consent will not be unreasonably withheld).  A Lender shall not be required to
make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

In the event that (i) the Borrower or the Administrative Agent has requested the
Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 9.08 and (iii) the

 

41

--------------------------------------------------------------------------------


 

Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

 

SECTION 2.23               Lending Offices and Lender Certificates; Survival of
Indemnity.  To the extent reasonably possible, each Lender shall designate an
alternate lending office with respect to its Eurodollar Revolving Loans to
reduce any liability of the Borrower to such Lender under Section 2.15 or to
avoid the unavailability of Eurodollar Revolving Loans under Section 2.11 or
2.16, so long as such designation is not disadvantageous to such Lender.  A good
faith certificate of a Lender setting forth a reasonable basis of computation
and allocation of the amount due under Section 2.15 or 2.17 shall be final,
conclusive and binding on the Borrower in the absence of manifest error. The
amount specified in any such certificate shall be payable on demand after
receipt by the Borrower of such certificate.  The obligations of the Borrower
under Sections 2.15, 2.17, 2.21 and 9.05 shall survive the payment of all
amounts due under any Loan Document and the termination of this Agreement.

 

SECTION 2.24               Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           Commitment Fees shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 2.07(a);

 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.08); provided
that (i) such Defaulting Lender’s Commitment may not be increased or extended
without its consent and (ii) the principal amount of, or interest or fees
payable on, Loans may not be reduced or excused and the scheduled date of
payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent;

 

(c)           if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

(i)            all or any part of the Swingline Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Pro Rata Percentages but only to the extent that the aggregate
amount of each non-Defaulting Lender’s Revolving Credit Exposure does not exceed
its Commitment; and

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent prepay such Swingline Exposure; and

 

(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders, and participating interests in

 

42

--------------------------------------------------------------------------------


 

any newly made Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall
not participate therein).

 

If the Swingline Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swingline Lender shall not be required to
fund any Swingline Loan unless the Swingline Lender shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender, to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower and the Swingline
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Revolving
Loans in accordance with its Pro Rata Percentage.

 

SECTION 2.25               Commitment Increases.(a)          The Borrower shall
have the right at any time and from time to time to (i) request an increase in
the Commitments of any Lenders (“Commitment Increase”) and/or (ii) add
Commitments of one or more other lenders or financial institutions or other
entities that will become Lenders (each, an “Additional Commitment Lender”),
subject to the consent of each such Lender that is increasing its Commitment or
is an Additional Commitment Lender, as applicable, provided that after giving
effect thereto, the aggregate amount of the Total Commitment shall not exceed
$300,000,000.  No Lender shall have any obligation to participate in any
increase described in this paragraph unless it agrees to do so in its sole
discretion.

 

(b)           With respect to a Commitment Increase pursuant to clause
(a)(i) above, the Borrower shall provide a supplement substantially in the form
of Exhibit F-1 hereto (each, an “Increase Supplement”) specifying the amount of
such Commitment Increase and the applicable Commitment Increase closing date,
executed by each increasing Lender and the Borrower, which shall be delivered to
the Administrative Agent for recording in the Register.

 

(c)           With respect to an addition of one or more Additional Commitment
Lenders pursuant to clause (a)(ii) above, (i) each such Additional Commitment
Lender and the Borrower shall execute and provide a New Lender Supplement (each,
a “New Lender Supplement”) substantially in the form of Exhibit F-2 hereto,
specifying, among other things, the Commitment amount and the applicable
Commitment closing date, with the approval of the Administrative Agent (such
approval, not to be unreasonably withheld or delayed), whereupon such Additional
Commitment Lender shall become a Lender for all purposes and to the same extent
as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.

 

(d)           Upon the effectiveness of the Increase Supplement or the New
Lender Supplement, as the case may be, outstanding Revolving Credit Loans and/or
participations in outstanding Swingline Loans under the Revolving Credit
Facility shall be reallocated (and the

 

43

--------------------------------------------------------------------------------


 

increasing Lenders or joining Additional Commitment Lenders, as applicable,
shall make appropriate payments representing principal, with the Borrower making
any necessary payments of accrued interest and other accrued amounts) so that
after giving effect thereto the increasing Lenders or the joining Additional
Commitment Lenders, as the case may be, and the other Lenders under the
Revolving Credit Facility share ratably in the aggregate Revolving Credit
Exposures thereunder in accordance with the applicable Commitments.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants as to itself and the Subsidiaries (other
than the Excluded Subsidiary) to each of the Lenders that:

 

SECTION 3.01               Corporate Existence and Standing.  The Borrower and
each Subsidiary is duly organized, validly existing and, where such concept
exists in the relevant jurisdiction of organization, in good standing under the
laws of its jurisdiction of organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
where the failure to have such authority would have a Material Adverse Effect.

 

SECTION 3.02               Authorization and Validity.  Each Loan Party has the
corporate or other organizational, as applicable, power and authority and legal
right to execute and deliver the Loan Documents to which it is a party and to
perform its obligations thereunder (collectively, the “Transactions”). The
Transactions have been duly authorized by all necessary corporate or other
organizational action, and if required, stockholder or other equity holder
action, as applicable. This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document to which either Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or the
Guarantors, enforceable against the Borrower or the Guarantors in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, moratorium or similar laws affecting the enforcement of creditors’
rights generally.

 

SECTION 3.03               No Conflict; Governmental Consent.  None of the
Transactions will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any Subsidiary or
(ii) the Borrower’s or any Subsidiary’s articles or certificate of
incorporation, bylaws or other organizational documents or (iii) the provisions
of any indenture, instrument or agreement to which the Borrower or any
Subsidiary is a party or is subject, or by which it, or its property, is bound,
or conflict therewith or constitute a default thereunder, or result in the
creation or imposition of any Lien in, of or on the property of the Borrower or
any Subsidiary pursuant to the terms of any such indenture, instrument or
agreement. No order, consent, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority, or any subdivision thereof (other than those which
have been obtained or waived), is required to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents.

 

44

--------------------------------------------------------------------------------


 

SECTION 3.04               Compliance with Laws; Environmental and Safety
Matters.  (a)  The Borrower and each Subsidiary, to the best knowledge and
belief of the Borrower, has complied with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
their respective businesses or the ownership of their respective properties, in
each case, except to the extent that the failure to comply therewith could not,
in the aggregate, be reasonably expected to have a Material Adverse Effect.

 

(b)           The Borrower and each Subsidiary has complied in all respects with
all applicable Federal, state, local and other statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control or to employee health or safety, in each
case except to the extent that the failure to comply therewith could not, in the
aggregate or individually, be reasonably expected to have a Material Adverse
Effect.  Neither the Borrower nor any Subsidiary has received notice of any
material failure so to comply which could reasonably be expected to result in a
Material Adverse Effect.  The Borrower’s and the Subsidiaries’ facilities do not
manage any hazardous wastes, hazardous substances, hazardous materials, toxic
substances, toxic pollutants or substances similarly denominated, as those terms
or similar terms are used in the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the Toxic
Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law relating to environmental pollution or employee health and
safety, in violation in any material respect of any law or any regulations
promulgated pursuant thereto.  The Borrower is aware of no events, conditions or
circumstances involving environmental pollution or contamination or employee
health or safety that could reasonably be expected to result in liability on the
part of the Borrower or any Subsidiary which could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.05               Financial Statements.  The Borrower has heretofore
furnished to the Lenders its (i) audited consolidated balance sheet and
statements of income, changes in stockholders’ equity and cash flows as of the
end of and for the fiscal year ended December 31, 2010, audited by and
accompanied by the opinion of Deloitte & Touche LLP, an independent registered
public accounting firm and (ii) unaudited consolidated balance sheet and
statements of income, changes in stockholders’ equity and cash flows as of and
for the fiscal quarters ended March 31, 2011 and June 30, 2011.  The financial
statements referred to in clauses (i) and (ii) of this Section 3.05 were
prepared in accordance with GAAP and present fairly in all material respects the
financial condition and results of operations of the Borrower and the
Consolidated Subsidiaries as of such date and for such period (in the case of
unaudited financial statements, subject to normal year-end audit adjustments and
the absence of footnotes). Such balance sheet and the notes thereto, if any,
disclose all material liabilities, direct or contingent, of the Borrower and the
Consolidated Subsidiaries as of the date thereof.

 

SECTION 3.06               No Material Adverse Change.  Except for any Disclosed
Matter, no material adverse change in the business, properties, financial
condition or results of operations of the Borrower and the Consolidated
Subsidiaries has occurred since December 31, 2010.  It is understood that
downgrades or negative pronouncements by rating agencies and volatility in the
capital markets generally shall not in and of themselves be considered material

 

45

--------------------------------------------------------------------------------


 

adverse changes, but that the antecedents or consequences thereof may constitute
such changes (except to the extent the same constitute Disclosed Matters).

 

SECTION 3.07               Subsidiaries.  Schedule 3.07 contains an accurate
list of all the significant joint ventures and all the Subsidiaries, in each
case on and as of the Closing Date, setting forth their respective jurisdictions
of organization and the percentage of their respective ownership interests held
by the Borrower or other Subsidiaries.

 

SECTION 3.08               Litigation.  Except for any Disclosed Matter, there
is no litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting the Borrower or any Subsidiary that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.09               Material Agreements.  Neither the Borrower nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.10               [RESERVED].

 

SECTION 3.11               Investment Company Act.  Neither the Borrower nor any
Subsidiary is an “investment company,” required to register as such under the
Investment Company Act of 1940, as amended.

 

SECTION 3.12               Use of Proceeds.  The Borrower will use the proceeds
of the Loans only for working capital and other general corporate purposes of
the Borrower and its Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.

 

SECTION 3.13               Taxes.  The Borrower and each Subsidiary have filed
all United States Federal Tax returns, in the case of the Borrower and each
Domestic Subsidiary, and all other Tax returns which are required to be filed
and have paid all Taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any such Subsidiary, including all
Federal and state withholding Taxes and all Taxes required to be paid pursuant
to applicable law, except such Taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided or in the case of Tax
returns or Taxes (other than Federal Tax returns and Federal taxes) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. The charges, accruals and reserves on the books of the Borrower and the
Consolidated Subsidiaries in respect of any Taxes or other governmental charges
are adequate.

 

SECTION 3.14               Accuracy of Information.  Neither the Confidential
Information Memorandum nor any of the other reports, financial statements,
certificates or other written or formally presented information furnished by or
on behalf of the Borrower or the Guarantors to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or

 

46

--------------------------------------------------------------------------------


 

any other Loan Document, included herein or therein or furnished hereunder or
thereunder (in each case taken as a whole and as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, as to financial projections, forecasts or estimates, if any, that
have been prepared by the Borrower and made available to the Administrative
Agent, any Lender or any potential Lender, the Borrower only represents and
warrants that such financial projections, forecasts or estimates have been
prepared in good faith based upon assumptions believed by the management of the
Borrower to be reasonable at the time of preparation (it being understood such
projections, forecasts and estimates are subject to significant uncertainties
and contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections, forecasts or estimates will be
realized and the variations therefrom may be material).

 

SECTION 3.15               No Undisclosed Dividend Restrictions.  Except for
restrictions hereunder, and except for restrictions on the payment of dividends
under applicable law, none of the Subsidiaries (other than the Excluded
Subsidiary) is subject to any agreement, amendment or covenant that directly or
indirectly (through the application of financial covenants or otherwise)
restricts the ability of such entity to declare or pay dividends.

 

SECTION 3.16               No Default.  No Default or Event of Default has
occurred and is continuing.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01               Conditions Precedent to Effectiveness.  This
Agreement shall become effective on the date on which:

 

(a)           The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing Credit Agreement shall have been (or shall
be substantially simultaneously) terminated, that all amounts due thereunder
shall have been (or shall be substantially simultaneously) paid in accordance
with its terms and that no Liens exist other than Liens permitted by the terms
of this Agreement or Liens discharged on or prior to the Closing Date pursuant
to a pay-off letter or other documentation reasonably satisfactory to the
Administrative Agent.

 

(b)           The Administrative Agent (or its counsel) shall have received
either (i) a counterpart of this Agreement and of the Subsidiary Guarantee
signed on behalf of each party thereto (which may include telecopy or e-mail
transmissions of signed signature pages), or (ii) written evidence reasonably
satisfactory to the Agent (which may include telecopy or e-mail transmissions of
signed signature pages) that this Agreement and of the Subsidiary Guarantee have
been signed on behalf of each party thereto.

 

47

--------------------------------------------------------------------------------


 

(c)           The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been submitted to the Borrower at least one Business Day prior to the Closing
Date.

 

(d)           The Administrative Agent shall have received (i) audited
consolidated financial statements of the Borrower for the two most recent fiscal
years ended prior to the Closing Date as to which such financial statements are
available and (ii) unaudited interim consolidated financial statements of the
Borrower for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available.

 

(e)           The Administrative Agent shall have received a legal opinion
(addressed to the Administrative Agent and each Lender party hereto on the
Closing Date) from Kirkland & Ellis LLP, counsel to the Borrower, which opinion
shall be reasonably satisfactory to the Administrative Agent. The Administrative
Agent shall have received a legal opinion (addressed to the Administrative Agent
and each Lender party hereto on the Closing Date) from David Grawemeyer, General
Counsel of the Borrower, or Curt Foust, Assistant General Counsel of the
Borrower, which opinion shall be reasonably satisfactory to the Administrative
Agent.

 

(f)            The Administrative Agent shall have received the following
documents and certificates, all in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i)            A certificate of the Chief Financial Officer of the Borrower,
dated the Closing Date, certifying compliance with the condition precedent set
forth in paragraph (b) of Section 4.02;

 

(ii)           A copy of the certificate or articles of incorporation or
organization or certificates of formation, including all amendments thereto, of
each Loan Party, certified, if applicable, as of a recent date by the Secretary
of State of the state of its organization, and a certificate as to the good
standing of each Loan Party as of a recent date, from such Secretary of State or
similar Governmental Authority; and

 

(iii)          A certificate of the Secretary or Assistant Secretary of each
Loan Party, dated the Closing Date, certifying (A) that attached thereto is a
true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Loan Party as in effect on the Closing Date, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of such Loan Party authorizing
the Loan Documents to which it is a party and the transactions contemplated
thereby, including, in the case of the Borrower, the Borrowings hereunder,
(C) that the certificate or articles of incorporation or organization of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to
subclause (ii) above, and (D) as to the incumbency and specimen

 

48

--------------------------------------------------------------------------------


 

signature of each officer executing any Loan Document on behalf of such Loan
Party and countersigned by another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
delivered pursuant to this subclause (iii).

 

SECTION 4.02               All Borrowings.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing is subject to the satisfaction of
the following conditions:

 

(a)           The Administrative Agent (or in the case of a Swingline Loan, the
Swingline Lender and the Administrative Agent) shall have received a notice of
such Borrowing as required by Section 2.04 or 2.05, as applicable.

 

(b)           The representations and warranties set forth in Article III hereof
and in each Loan Document shall be true and correct in all material respects on
and as of the date of, and after giving effect to, such Borrowing with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

(c)           At the time of, and immediately after giving effect to, such
Borrowing, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the sum of the Revolving Credit Exposures of all the Lenders
shall not exceed the Total Commitment.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.02.  It is understood that this
Section 4.02 shall not apply to a conversion or continuation of any Revolving
Borrowing pursuant to Section 2.06.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that, until the Commitments
have expired or been terminated and the principal of or interest on each Loan,
all Fees or all other expenses or amounts payable under any Loan Document (other
than contingent indemnification and expense reimbursement obligations for which
no claim has been made) shall have been paid in full, unless the Required
Lenders shall otherwise consent in writing:

 

SECTION 5.01               Conduct of Business; Maintenance of Ownership of
Subsidiaries and Maintenance of Properties.  (a)  The Borrower will, and will
cause each Subsidiary (other than the Excluded Subsidiary) to, carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted; provided that no sale,
transfer or disposition of assets (including by means of a merger) permitted, or
other transactions expressly permitted, under Sections 6.04 and 6.05 will be
prohibited by this paragraph (a).

 

(b)           The Borrower will, and will cause each Subsidiary (other than the
Excluded Subsidiary) to do all things necessary to remain duly organized,
validly existing and, where such concept exists in the relevant jurisdiction of
organization, in good standing in its

 

49

--------------------------------------------------------------------------------


 

jurisdiction of organization and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect or in connection with a dissolution, merger, or disposition of a
Subsidiary permitted under Section 6.04.

 

(c)           The Borrower will at all times own, directly or indirectly, at
least the Minimum Ownership Percentage of the outstanding Equity Interests of
JCM, free and clear of any Liens on such Equity Interests, other than statutory
Liens applicable to Equity Interests or Liens arising by operation of the
organizational documents or other equity rights agreements existing as of the
Closing Date, which documents or agreements, if any, shall be disclosed to the
Lenders. As used herein, “Minimum Ownership Percentage” shall mean 95% of the
outstanding Equity Interests of JCM minus the percentage of such outstanding
Equity Interests represented by Equity Interests of JCM awarded from time to
time to any officers or employees of the Borrower or its Subsidiaries under
compensation plans of the Borrower and its Subsidiaries; provided, however, that
the aggregate amount of such awards of Equity Interests of JCM shall not total
more than 5% of the outstanding Equity Interests of JCM.

 

(d)           The Borrower will, and will cause each Subsidiary (other than the
Excluded Subsidiary) to do all things necessary, in the Borrower’s reasonable
business judgment, to maintain, preserve, protect and keep their properties
material to the conduct of their businesses (taken as a whole) in good repair,
working order and condition, and make all necessary and proper repairs, renewals
and replacements so that their businesses (taken as a whole) carried on in
connection therewith may be properly conducted in all material respects at all
times, except where the failure to do so would not have a Material Adverse
Effect; provided that no sale, transfer or disposition of assets (including by
means of a merger) permitted under Sections 6.04 and 6.05 will be prohibited by
this paragraph (d).

 

SECTION 5.02               Insurance.  The Borrower will, and will cause each
Subsidiary (other than the Excluded Subsidiary) to, maintain, with Persons that,
to its knowledge, are financially sound and reputable insurance companies,
insurance on all its property in such amounts and covering such risks as is
consistent with sound business practice and customary with companies engaged in
similar lines of business, and the Borrower will furnish to any Lender (through
the Administrative Agent) upon reasonable request full information as to the
insurance carried.

 

SECTION 5.03               Compliance with Laws and Payment of Material
Obligations and Taxes.  (a)  The Borrower will, and will cause each Subsidiary
(other than the Excluded Subsidiary) to, comply in all material respects with
all laws (including ERISA and the Fair Labor Standards Act, as amended), rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject if noncompliance therewith could reasonably be expected to
have a Material Adverse Effect.

 

(b)           The Borrower will, and will cause each Subsidiary (other than the
Excluded Subsidiary) to, pay when due its material obligations, including all
taxes, assessments and governmental charges and levies upon it or its income,
profits or property, except (i) those which are being contested in good faith by
appropriate proceedings and with respect to which

 

50

--------------------------------------------------------------------------------


 

adequate reserves have been set aside or (ii) where any failure to pay could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.04               Financial Statements, Reports, etc.  The Borrower
will maintain, for itself and each Subsidiary (other than the Excluded
Subsidiary), a system of accounting established and administered in accordance
with GAAP or IFRS, as applicable, and will furnish to the Administrative Agent
and each Lender (through the Administrative Agent):

 

(a)           within 90 days after the end of each of its fiscal years, its
audited consolidated balance sheets and related consolidated statements of
income, changes in stockholders’ equity and cash flows as of the end of and for
such fiscal year, setting forth in each case in comparative form the figures for
the prior fiscal year, in the case of such consolidated financial statements
audited by and accompanied by an unqualified (except for qualifications relating
to changes in accounting principles or practices reflecting changes in GAAP and
required or approved by the Borrower’s independent certified public accountants)
audit report certified by an independent registered public accounting firm of
nationally recognized standing to the effect that such consolidated financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Borrower and the Consolidated
Subsidiaries on a consolidated basis as of the end of and for such year in
accordance with GAAP;

 

(b)           within 45 days after the end of each of the first three quarters
of each of its fiscal years, its consolidated balance sheet and related
consolidated statements of income, changes in stockholders’ equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the prior fiscal year, all certified by a Financial
Officer of the Borrower as presenting fairly, in all material respects, the
financial position, results of operations and cash flows of the Borrower and the
Consolidated Subsidiaries on a consolidated basis as of the end of and for such
fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes;

 

(c)           together with each delivery of financial statements under clause
(a) or (b) of this Section 5.04, a compliance certificate substantially in the
form of Exhibit C signed by a Financial Officer of the Borrower, (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.07 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the consolidated balance
sheet of the Borrower most recently theretofore delivered under clause (a) or
(b) of this Section 5.04 (or, prior to the first such delivery, referred to in
Section 3.05) and, if any such change has occurred, specifying the effect of
such change on the financial statements (including those for the prior periods)
accompanying such certificate;

 

(d)           as soon as possible and in any event within 10 Business Days after
any Responsible Officer of the Borrower knows that (i) any Reportable Event has
occurred with respect to any Plan, (ii) any Withdrawal Liability has been
incurred with respect to any

 

51

--------------------------------------------------------------------------------


 

Multiemployer Plan or (iii) the Borrower or any member of the Controlled Group
has received any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization within the meaning of Title IV of ERISA or in endangered or
critical status within the meaning of Section 305 of ERISA or Section 432 of the
Code, a statement, signed by a Financial Officer of the Borrower, describing
such Reportable Event, Withdrawal Liability or notice and the action which the
Borrower proposes to take with respect thereto;

 

(e)           promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished;

 

(f)            promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any Consolidated Subsidiary files with the Securities and Exchange
Commission or financial reports material to the interests of the Lenders or to
the ability of the Borrower to perform its obligations under the Loan Documents;

 

(g)           promptly after Moody’s or S&P shall have announced a downgrade of
the rating in effect for the Index Debt, written notice of such change; and

 

(h)           such other information (including financial information and any
information required by the Patriot Act or any other “know your customer” or
similar laws or regulations) as the Administrative Agent or any Lender may from
time to time reasonably request.

 

The financial statements (and the related audit opinions and certifications)
required to be delivered by the Borrower pursuant to clauses (a) and (b) of this
Section 5.04 and the reports and statements required to be delivered by the
Borrower pursuant to clauses (e) and (f) of this Section 5.04 shall be deemed to
have been delivered (i) when reports containing such financial statements (and
the related audit opinions and certifications) or other materials are posted on
the Borrower’s website on the internet at http://ir.janus.com (or any successor
page identified in a notice given to the Administrative Agent and the Lenders)
or on the SEC’s website on the internet at www.sec.gov and the Borrower has
notified the Administrative Agent (who in turn shall notify the Lenders) that
such reports have been so posted or (ii) when such financial statements, reports
or statements are delivered in accordance with Section 9.17(a).

 

SECTION 5.05               Notices of Material Events.  Promptly and in any
event within five Business Days after a Responsible Officer of the Borrower
becomes aware thereof, the Borrower will give notice in writing to the
Administrative Agent and the Lenders of the occurrence of (a) any Default or
Event of Default or (b) any other development, financial or otherwise, which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.06               Books and Records; Access to Properties and
Inspections.  The Borrower will, and will cause each Subsidiary (other than the
Excluded Subsidiary) to, keep proper books and account in which full, true and
correct entries are made of all material dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each

 

52

--------------------------------------------------------------------------------


 

Subsidiary (other than the Excluded Subsidiary) to, permit the Administrative
Agent and the Lenders to make reasonable inspections during regular business
hours of the properties, corporate books and financial records of the Borrower
or any such Subsidiary, to make reasonable examinations and copies of the books
of accounts and other financial records of the Borrower or any such Subsidiary,
and to discuss the affairs, finances and accounts of the Borrower or any such
Subsidiary with, and to be advised as to the same by, its respective officers at
such reasonable times and intervals as the Lenders may designate; provided that
(a) any inspection by any Lender shall be at such Lender’s own expense,
(b) unless a Default or Event of Default shall have occurred and be continuing,
there shall be no more than two such inspections during any fiscal year and
(c) the Lenders shall coordinate the timing of their inspections through the
Administrative Agent and provide reasonable written notice thereof.

 

SECTION 5.07               Use of Proceeds.  The Borrower will use the proceeds
of the Loans solely for the purposes set forth in Section 3.12.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that, until the Commitments
have expired or been terminated and the principal of or interest on each Loan,
all Fees or all other expenses or amounts payable under any Loan Document (other
than contingent indemnification and expense reimbursement obligations for which
no claim has been made) shall have been paid in full, unless the Required
Lenders shall otherwise consent in writing:

 

SECTION 6.01               Indebtedness of Subsidiaries.  The Borrower will not
permit any Subsidiary (other than the Excluded Subsidiary) to incur, create or
suffer to exist any Indebtedness, except:

 

(a)           Indebtedness incurred to finance the acquisition, repair or
improvement of any fixed or capital assets, including Capitalized Lease
Obligations (and any Replacement Indebtedness in respect thereof); provided that
(i) the principal amount of such Indebtedness shall not exceed the purchase
price of such assets or the cost of such repair or improvement, (ii) such
Indebtedness (and any Replacement Indebtedness in respect thereof) shall not be
secured by any Lien on any assets other than the assets so acquired, repaired or
improved and (iii) the aggregate principal amount of such Indebtedness and such
Replacement Indebtedness, when taken together with the aggregate principal
amount of any Indebtedness incurred under clause (j) of this Section 6.01, shall
not exceed $60,000,000 at any time outstanding;

 

(b)           Indebtedness of any Subsidiary to the Borrower or any other
Subsidiary; provided that any such Indebtedness owing by the Guarantors shall be
at least pari passu to the Obligations;

 

(c)           Indebtedness created under the Loan Documents;

 

53

--------------------------------------------------------------------------------


 

(d)           Attributable Debt in connection with any Sale and Leaseback
Transaction;

 

(e)           Indebtedness of a Person existing at the time such Person becomes
a Subsidiary and any Replacement Indebtedness in respect thereof; provided that
such Indebtedness was not created in contemplation of or in connection with such
Person becoming a Subsidiary;

 

(f)            Indebtedness existing on the Closing Date and set forth on
Schedule 6.01 and any Replacement Indebtedness in respect thereof;

 

(g)           Guarantees of Indebtedness permitted under clauses (a) through
(d) of this Section 6.01;

 

(h)           Indebtedness owed in respect of netting services, overdraft
protections and similar arrangements, in each case incurred in the ordinary
course of business in connection with treasury, depository or cash management
services or in connection with any automated clearing house transfers of funds;

 

(i)            Indebtedness incurred in the ordinary course of business and
arising from agreements or arrangements providing for workers’ compensation
claims, self-insurance obligations, performance, bid, surety, stay and appeal
bonds and other similar types of performance and completion guarantees or as an
account party in respect of letters of credit; and

 

(j)            other Indebtedness of any Subsidiary; provided that the aggregate
principal amount of all Indebtedness incurred under this clause (j), when taken
together with the aggregate principal amount of all Indebtedness incurred under
clause (a) of this Section 6.01, shall not exceed $60,000,000 at any time
outstanding.

 

SECTION 6.02               Liens.  The Borrower will not, and will not permit
any Subsidiary (other than the Excluded Subsidiary) to, create, incur or suffer
to exist any Lien in or on its property (now or hereafter acquired), or on any
income or revenues or rights in respect of any thereof, except:

 

(a)           Liens for Taxes on its property if the same shall not at the time
be delinquent or thereafter can be paid without penalty, or are being contested
in good faith and by appropriate proceedings or are immaterial in amount;

 

(b)           Liens imposed by law, such as carriers’, warehousemen’s,
materialmen’s, repairmen’s, landlords’ and mechanics’ liens and other similar
liens arising in the ordinary course of business that secure payment of
obligations (other than Indebtedness) that are not more than 60 days past due or
that are being contested in good faith by appropriate proceedings;

 

(c)           Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;

 

54

--------------------------------------------------------------------------------


 

(d)           Liens arising out of deposits to secure leases, trade contracts,
statutory obligations, appeal bonds, performance bonds and other obligations of
like nature, in each case arising in the ordinary course of business;

 

(e)           utility easements, rights-of-way, restrictions, zoning ordinances,
building restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and that do not in any material way affect the marketability
of the same or interfere with the use thereof in the business of the Borrower or
the Subsidiaries;

 

(f)            Liens existing on the Closing Date and described in Schedule
6.02, and Liens extending or replacing such Liens; provided that such Liens
(including any such extension or replacement Liens) (i) secure only those
obligations that they secured on the Closing Date and Replacement Indebtedness
in respect thereof and (ii) extend only to the assets that they encumbered on
the Closing Date (or that would have been required to be so secured pursuant to
the terms thereof) (other than a substitution of like assets);

 

(g)           Liens on fixed or capital assets securing Indebtedness permitted
under Section 6.01(a) incurred to finance the acquisition, repair or improvement
of such assets (and any Replacement Indebtedness in respect thereof); provided
that such Liens extend only to such assets;

 

(h)           Liens deemed to exist in connection with Permitted B Share
Transactions; provided that such Liens extend only to B Share Fees and not to
any other assets of the Borrower and the Subsidiaries;

 

(i)            Environmental Liens securing clean-up costs or fines, not in
excess of $25,000,000 in aggregate principal amount, excluding Environmental
Liens that are being contested in good faith by appropriate proceedings and the
enforcement of which is stayed;

 

(j)            banker’s liens, rights of setoff or similar rights and remedies
as to deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations;

 

(k)           judgment Liens in respect of judgments that have not resulted in
an Event of Default under clause (j) of Article VII;

 

(l)            any Lien existing on any property before the acquisition thereof
or existing on any property of any Person that becomes a Subsidiary after the
Closing Date before the time such Person becomes a Subsidiary, and Liens
extending or replacing such Liens; provided that (i) no such Lien is created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) no such Lien shall apply to any other
property and (iii) no such Lien shall secure obligations other than the
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and Replacement Indebtedness in
respect thereof;

 

55

--------------------------------------------------------------------------------


 

(m)          Liens on the Excluded Securities and the Excluded Securities
Accounts; provided that (i) such Liens secure only obligations of the Borrower
and the Subsidiaries in respect of the Specified Hedging Agreements and
(ii) such Liens extend only to the Excluded Securities and the Excluded
Securities Accounts;

 

(n)           Liens in respect of Excess Margin Stock;

 

(o)           other Liens securing Indebtedness or other obligations in an
aggregate principal amount that does not exceed $40,000,000 at any time
outstanding;

 

(p)           Liens granted on cash or cash equivalents to defease Indebtedness
of the Borrower or any of its Subsidiaries, provided that at the time each such
Lien is granted, no Loans shall be outstanding;

 

(r)            utility and similar deposits made by the Borrower or its
Subsidiaries in the ordinary course of business (consistent with past practices
of such Borrower or Subsidiary);

 

(s)           temporary good faith deposits made in connection with Investments
permitted hereunder;

 

(t)            temporary Liens in connection with sales, transfers, leases,
assignments or other conveyances or dispositions of securities permitted under
Section 6.04, including (x) Liens on securities granted or deemed to arise in
connection with and as a result of the execution, delivery or performance of
contracts to sell such securities if such sale is otherwise permitted hereunder,
or is required by such contracts to be permitted hereunder, and (y) rights of
first refusal, options or other contractual rights or obligations to sell,
assign or otherwise dispose of any securities or interest therein, which rights
of first refusal, option or contractual rights are granted in connection with a
sale, transfer or other disposition of securities permitted hereunder;

 

(u)           licenses, leases or subleases granted to third parties not
interfering in any material respect with the business of any Subsidiary or the
Borrower; and

 

(q)           Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or Capital Leases permitted under this
Agreement.

 

SECTION 6.03               [RESERVED].

 

SECTION 6.04               Mergers, Consolidations and Transfers of Assets.  The
Borrower will not, and will not permit any Subsidiary (other than the Excluded
Subsidiary) to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of any of its assets (whether now owned or hereafter
acquired), including any Equity Interests in any Subsidiary, and will not permit
any wholly-owned Subsidiary to issue any additional Equity Interests in such
Subsidiary (other than to the Borrower or any other Subsidiary); provided that:

 

56

--------------------------------------------------------------------------------


 

(a)           the Borrower and any Subsidiary may sell or license assets
(including intellectual property) in the ordinary course of business;

 

(b)           the Borrower may sell or transfer assets in connection with
Permitted B Share True Sale Transactions;

 

(c)           if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing:

 

(i)            any wholly owned Domestic Subsidiary may merge into,  consolidate
with or liquidate into (or otherwise) the Borrower in a transaction in which the
Borrower is the surviving corporation;

 

(ii)           any Subsidiary (“Affected Subsidiary”) may merge into,
consolidate with or liquidate into (or otherwise) any other Subsidiary (other
than the Excluded Subsidiary) in a transaction in which (x) no Person other than
(A) the Borrower, (B) a Guarantor or (C) the parent of the Affected Subsidiary
which parent is a Subsidiary of the Borrower receives any consideration, (y) if
either of the Affected Subsidiary and such other Subsidiary is one of the
Guarantors, the surviving Subsidiary is a Guarantor or (z) if either of the
Affected Subsidiary and such other Subsidiary is a wholly owned Subsidiary, the
surviving or resulting Subsidiary is a wholly-owned Subsidiary;

 

(iii)          the Borrower and the Subsidiaries may sell, transfer, lease,
license or otherwise dispose of assets (other than Equity Interests in INTECH or
Perkins) the Net Proceeds of which do not exceed, when taken together with the
Net Proceeds of all other assets sold, transferred, leased, licensed or
otherwise disposed of on or after the Closing Date pursuant to this clause
(iii), $150,000,000 in the aggregate; and

 

(iv)          the Borrower and the Subsidiaries may sell, transfer, lease,
license or otherwise dispose of Equity Interests in, or assets of, INTECH,
Perkins or Janus Services LLC;

 

(d)           the Borrower and the Subsidiaries may consummate any Sale and
Leaseback Transaction;

 

(e)           the Borrower and the Subsidiaries may make any sale, transfer,
lease or other disposition to the Borrower or any Subsidiary; provided that any
such sale, transfer, lease or other disposition involving a Subsidiary that is
not one of the Guarantors shall be made in compliance with Section 6.05;

 

(f)            dispositions of non-core assets acquired in connection with
permitted Investments;

 

(g)           dispositions of cash and Permitted Investments in the ordinary
course of business;

 

57

--------------------------------------------------------------------------------


 

(h)           the sale, lease, assignment, transfer or disposal of Investments
in joint ventures required by, or made pursuant to buy/sell arrangements set
forth in joint venture arrangements and similar binding arrangements; and

 

(i)            the Borrower and the Subsidiaries may make any sales of Excess
Margin Stock.

 

SECTION 6.05               Transactions with Affiliates. The Borrower will not,
and will not permit any Subsidiary (other than the Excluded Subsidiary) to, sell
or transfer any assets to, or purchase or acquire any assets from, or otherwise
engage in any other transactions (other than any equity issuance or Restricted
Payment) with, any of its Affiliates (other than the Borrower or any Subsidiary
(other than the Excluded Subsidiary)), except that the Borrower or any
Subsidiary may engage in any of the foregoing transactions at prices and on
terms and conditions which, taken as a whole, are not less favorable to the
Borrower or such Subsidiary than would prevail in an arm’s-length transaction
with unrelated third parties.

 

SECTION 6.06               Restrictive Agreements.  The Borrower will not, and
will not permit any Subsidiary (other than the Excluded Subsidiary) to, enter
into, incur or permit to exist any agreement or other arrangement that, directly
or indirectly (through the application of financial covenants or otherwise),
prohibits or restricts the ability of any Subsidiary (other than the Excluded
Subsidiary) to declare and pay dividends or other distributions with respect to
its Equity Interests or to make or repay any loans or advances to the Borrower
or to Guarantee Indebtedness of the Borrower; provided that the foregoing shall
not apply to prohibitions or restrictions (i) imposed by applicable law or any
Loan Document, (ii) contained in agreements relating to secured Indebtedness or
Hedging Agreements permitted hereunder, if such prohibitions or restrictions
apply only to (A) assets other than cash securing such Indebtedness or Hedging
Agreements or (B) cash in an amount not greater than a customary
overcollateralization of the principal amount of such Indebtedness that has been
deposited in a collateral or similar account to cash collateralize such
Indebtedness or Hedging Agreements, (iii) contained in agreements relating to
the sale of a Subsidiary, or a business unit, division, product line or line of
business, that are applicable solely pending such sale, if such prohibitions or
restrictions apply only to the Subsidiary, or the business unit, division,
product line or line of business, that is to be sold and such sale is permitted
hereunder, (iv) contained in any leases, subleases or licenses, sublicense or
serve contracts restricting the assignment thereof, (v) contained in any
agreement in effect on the Closing Date as any such agreement is in effect on
such date, (vi) provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements entered into in the ordinary course of business restricting the
transfer of related joint venture interests, (vii) in connection with the
Indebtedness permitted to be incurred by this Agreement so long as such
prohibitions or restrictions are no more restrictive than this Agreement or
(viii) contained in any agreement in effect at the time a Person became a
Subsidiary or assets are first acquired pursuant to a permitted Investment.

 

SECTION 6.07               Certain Financial Covenants.  The Borrower will not:

 

(a)           permit the Leverage Ratio as of the end of any fiscal quarter to
exceed 3.00:1.00; and

 

58

--------------------------------------------------------------------------------


 

(b)           permit the Interest Coverage Ratio to be less than 4.00:1.00 for
any period of four fiscal quarters ending after the Closing Date.

 

SECTION 6.08               Margin Stock.  The Borrower will not, and will not
permit any Subsidiary (other than the Excluded Subsidiary) to, purchase or
otherwise acquire Margin Stock if, after giving effect to any such purchase or
acquisition, Margin Stock owned by the Borrower and the Subsidiaries would
represent more than 25% of the assets of the Borrower and the Subsidiaries on a
consolidated basis (valued in accordance with Regulation U); provided that,
subject to Section 6.10, the Borrower may repurchase its capital stock pursuant
to any stock buyback program approved by the Borrower’s Board of Directors.  For
purposes of this Section 6.08, on any date of determination, Margin Stock and
the total assets of the Borrower and the Subsidiaries will be valued in a manner
determined by the Borrower in good faith and consistent with the requirements of
Regulation U.

 

SECTION 6.09               [RESERVED].

 

SECTION 6.10               Restricted Payments.  The Borrower will not, and will
not permit any Subsidiary (other than the Excluded Subsidiary) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, unless at the time
such Restricted Payment is made, (A) no Event of Default shall have occurred and
be continuing, or would result therefrom and (B) in the case of a material
extraordinary dividend (which, for the avoidance of doubt, shall not include any
regularly scheduled dividends), immediately prior to, and after giving effect
to, such Restricted Payment, no Loans shall be outstanding.

 

SECTION 6.11               Limitations on Conduct of Business.  Without limiting
Section 5.01(a), the Borrower will not permit any Subsidiary (other than the
Excluded Subsidiary) existing on the Closing Date (other than JCM and the
Excluded Subsidiary) to engage in any business or line of business or conduct
any business activities materially different from the business, line of business
or business activities conducted by such Subsidiary on the Closing Date.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

In case of the occurrence of any of the following events (“Events of Default”):

 

(a)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary (other than Excluded Subsidiary) to the
Lenders or the Administrative Agent, or any report, certificate or other written
information furnished by the Borrower or any Subsidiary to the Lenders or the
Administrative Agent, in each case under or in connection with any Loan
Document, shall be incorrect in any material respect on the date as of which
made or furnished;

 

(b)           nonpayment by the Borrower of principal of any Loan when due;

 

59

--------------------------------------------------------------------------------


 

(c)           nonpayment by the Borrower of interest upon any Loan or of any Fee
or other Obligations (other than an amount referred to in clause (b) above)
under any of the Loan Documents within five Business Days after the same becomes
due;

 

(d)           the breach by the Borrower of any of the terms or provisions of
Article VI;

 

(e)           the breach by the Borrower or a Guarantor (other than a breach
which constitutes an Event of Default under clause (a), (b), (c) or (d) above)
of any of the terms or provisions of this Agreement or any other Loan Document
which is not remedied within 30 days after written notice from the
Administrative Agent or any Lender;

 

(f)            the failure of the Borrower or any Subsidiary (other than the
Excluded Subsidiary) to pay any Material Indebtedness (after giving effect to
any cure periods, as applicable); or the occurrence of any default or any change
in control or similar event that under the terms of any agreement or instrument
governing any Material Indebtedness shall cause, or permit the holder or holders
of such Indebtedness or a trustee or other representative acting on their behalf
or, in the case of any Hedging Agreement, the applicable counterparty, to cause,
such Material Indebtedness to become due prior to its stated maturity, or to
require the prepayment, redemption, repurchase or defeasance thereof prior to
its stated maturity or, in the case of any Hedging Agreement, to cause the early
termination thereof; provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the assets securing such Indebtedness;

 

(g)           the Borrower or any Subsidiary (other than the Excluded
Subsidiary) shall (i) have an order for relief entered with respect to it under
the Federal Bankruptcy Code, (ii) not pay, or admit in writing its inability to
pay, its debts generally as they become due, (iii) make a general assignment for
the benefit of creditors, (iv) apply for, seek, consent to or acquiesce in the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial part of its property, (v) institute any
proceeding seeking an order for relief under the Federal Bankruptcy Code or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(vi) take any corporate action to authorize or effect any of the foregoing
actions set forth in this clause (g) or (vii) fail to contest in good faith any
appointment or proceeding described in the following clause (h);

 

(h)           without the application, approval or consent of the Borrower or
any Subsidiary (other than the Excluded Subsidiary), a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Borrower or
any Subsidiary or any substantial part of its property, or a proceeding
described in subclause (v) of the preceding clause (g) shall be instituted
against the Borrower or any Subsidiary and such appointment shall continue
undischarged or such proceeding shall continue undismissed or unstayed, in each
case, for a period of 60 consecutive days;

 

(i)            the Borrower or any Subsidiary shall fail within 30 days to pay,
bond or otherwise discharge any judgment or order for the payment of money in
excess of

 

60

--------------------------------------------------------------------------------


 

$25,000,000 (or its equivalent in any other currency) that is not stayed on
appeal or otherwise being appropriately contested in good faith; provided that
any such judgment or order shall not give rise to an Event of Default under this
clause (i) if and so long as (i) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the Borrower or such Subsidiary and a financially responsible insurer
covering full payment of such unsatisfied amount and (ii) such insurer has not
denied coverage of the amount of such judgment or order;

 

(j)            the Unfunded Liabilities of all Plans shall exceed in the
aggregate $25,000,000, or any Reportable Event shall occur in connection with
any Plan that could reasonably be expected to result in liability of the
Borrower or any member of the Controlled Group in an aggregate amount exceeding
$25,0000,000 or any Withdrawal Liability in excess of $25,000,000 shall be
incurred with respect to any Multiemployer Plan or the Borrower or any member of
the Controlled Group has received any notice concerning the imposition of
Withdrawal Liability in excess of $25,000,000 or a determination that a
Multiemployer Plan with respect to which the potential Withdrawal Liability of
the Borrower or any member of the Controlled Group would exceed $25,000,000 is,
or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in endangered or critical status, within the meaning of
Section 305 of ERISA or Section 432 of the Code;

 

(k)           a Change in Control shall have occurred;

 

(l)            any Loan Document shall cease at any time to be valid,
enforceable or in full force and effect, except in accordance with the terms
thereof, or the Borrower or any Subsidiary shall so assert in writing;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding; and in any event with respect to the
Borrower described in clause (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

61

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

THE AGENT

 

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement to serve as administrative
agent under the Loan Documents, and authorizes the Administrative Agent to take
such actions and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in the Loan Documents),
provided that the Administrative Agent shall not be required to take any action
that, in its opinion, could expose the Administrative Agent to liability or be
contrary to any Loan Document or applicable law, and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence, bad
faith or wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm

 

62

--------------------------------------------------------------------------------


 

receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (including, if applicable, a Financial Officer of such Person).
The Administrative Agent also may rely, and shall not incur any liability for
relying, upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person (including, if applicable, a Financial Officer
or a Responsible Officer of such Person). The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
determination made or action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article VIII shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, after consultation with
the Borrower, and in the absence of a continuing Event of Default, subject to
the Borrower’s consent (not to be unreasonably withheld), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, having a combined capital and surplus of at least $500,000,000 or an
Affiliate of any such bank, which, in the absence of a continuing Event of
Default, shall be subject to the Borrower’s consent (not to be unreasonably
withheld). Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. After the
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article VIII and Section 9.05 shall continue in effect
for the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

63

--------------------------------------------------------------------------------


 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arrangers or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arrangers or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement or delivering
its signature page to an Assignment and Assumption pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Closing Date.

 

Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on its Commitment hereunder or, if the Total
Commitment shall be terminated, the percentage it holds of the aggregate
outstanding principal amount of the Loans and participations in Swingline Loans)
of any expenses incurred for the benefit of the Lenders by the Administrative
Agent, including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, which shall not have been reimbursed
by the Borrower and (b) to indemnify and hold harmless the Administrative Agent
and any of its Related Parties, on demand, in the amount of such pro rata share,
from and against any and all claims for liabilities, Taxes, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against it in its capacity as the Administrative Agent or any of them
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by it or any of them under this
Agreement or any other Loan Document, to the extent the same shall not have been
reimbursed by the Borrower; provided that no Lender shall be liable to the
Administrative Agent or any of its Related Parties for any portion of such claim
for liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements to the extent that such claim is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of the
Administrative Agent or any of its Related Parties. The obligations of the
Lenders under this Article VIII shall survive the payment of all amounts due
under any Loan Document and the termination of this Agreement.

 

Notwithstanding anything herein to the contrary, no Person named on the cover
page of this Agreement as an Arranger shall have any duties or obligations under
this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder.

 

64

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01               Notices.  Except as otherwise specifically provided
for in this Agreement (including, without limitation, in Sections 5.04 and
9.17), notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed or sent by
facsimile transmission or electronic transmission as follows:

 

(a)           if to the Borrower, to it at 151 Detroit Street, Denver, CO 80206,
Attention of Chief Financial Officer (Fax No. (303) 336-4020); with a copy to
General Counsel (Fax No. (303) 639-6662);

 

(b)           if to the Administrative Agent or the Swingline Lender, to it at
JPMorgan Chase Bank, N.A., JPMorgan Loan Service, 1111 Fannin Street,
10th Floor, Houston, TX 77002, Attn: Christine Locher (Fax No. (713) 750 — 2666;
Tel No. (713) 750 - 3591) (Email Address: christine.m.locher@jpmorgan.com) ; and

 

(c)           if to a Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile or electronic transmission, or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section; provided that, unless otherwise specifically
provided in Article II, all notices given under Article II shall be delivered by
hand or overnight courier service or sent by facsimile.

 

SECTION 9.02               Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by or on behalf of the
Administrative Agent or the Lenders, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any Fee or
any other amount payable under this Agreement or any other Loan Document (other
than contingent indemnification and expense reimbursement obligations for which
no claim has been made) is outstanding and unpaid and so long as the Commitments
have not been terminated.

 

SECTION 9.03               Effectiveness.  This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies thereof which, when
taken together, bear the signatures of all the initial Lenders providing the
Total Commitment.  Delivery of an executed

 

65

--------------------------------------------------------------------------------


 

signature page of any Loan Document by facsimile transmission or electronic
transmission (PDF) shall be effective as delivery of a manually executed
counterpart thereof.

 

SECTION 9.04               Successors and Assigns.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, participants (to the extent
provided in paragraph (e) of this Section 9.04), the Arrangers and the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Revolving Loans at the time owing to it);
provided, however, that (i) each such assignment shall be to an Eligible
Assignee, (ii) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement, (iii) except in the case of an assignment of the entire remaining
amount of the Commitment or Loans the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 and shall be an
integral multiple of $1,000,000, (iv) the parties to each such assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption and
the Lenders party to such Assignment and Assumption shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (except that no
recordation fee shall be required if the assignee is an Affiliate of the
assignor), (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and (vi) without the prior
written consent of the Administrative Agent (which shall not be unreasonably
withheld) and, in the absence of a continuing Event of Default, the Borrower,
(and the Borrower’s consent shall not be unreasonably withheld and shall be
deemed to have consented to such assignment unless the Borrower shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof) no assignment shall be made to a
prospective assignee that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code. Upon acceptance and recording pursuant to
paragraph (e) of this Section, from and after the effective date specified in
each Assignment and Assumption, (A) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto (but shall
continue to be entitled to the benefits of Sections 2.15, 2.17, 2.21 and 9.05,
as well as to any Fees accrued for its account prior to the effective date of
the Assignment and Assumption and not yet paid)).

 

66

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above and, if required, the written consent of the Borrower, the
Administrative Agent and the Swingline Lender to such assignment, the
Administrative Agent shall (i) accept such Assignment and Assumption and
(ii) record the information contained therein in the Register.

 

(e)           Each Lender may, without the consent of the Borrower, the
Swingline Lender or the Administrative Agent, sell to any Person (other than the
Borrower) that shall have represented to such Lender that such Person is not
(A) an Affiliate of the Borrower or (B) an investment manager, any investment
company or any similar entity that, in each case, is managed or advised by the
Borrower or an Affiliate of the Borrower, participations in all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans owing to it); provided that (w) such Lender’s
obligations under this Agreement shall remain unchanged, (x) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (y) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement and (z) without the prior written
consent of the Administrative Agent and, in the absence of a continuing Event of
Default, the Borrower, no participation shall be sold to a prospective
participant that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code; provided, however, that the agreement or
instrument pursuant to which such Lender sells a participation may provide that
such Lender will not, without the consent of the participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.08(b).  A participant shall be entitled to the benefit of the cost
protection provisions contained in Sections 2.15, 2.17 and 2.21 to the same
extent as it were a Lender; provided, however, that a participant shall not be
entitled to receive any more than the selling Lender would have received had it
not sold the participation except to the extent such entitlement to receive a
greater payment results from an adoption of or change in law, or in the
interpretation or applicable thereof, that occurs after the participant acquires
the applicable participation.

 

(ii)           Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a record of each participant
and

 

67

--------------------------------------------------------------------------------


 

the principal amounts (and stated interest) of each participant’s interest in
the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

SECTION 9.05               Expenses; Indemnity.  (a)  The Borrower agrees to pay
all reasonable and invoiced out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates in
connection with the arrangement and syndication of the credit facility
established hereby, the preparation, execution and delivery of this Agreement
and the other Loan Documents, or incurred by the Administrative Agent in
connection with the administration of  this Agreement and the other Loan
Documents and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions hereby contemplated shall be
consummated and except for such costs and expenses incurred after the
termination of this Agreement), or incurred by the Administrative Agent or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, the other Loan Documents or the Loans made
hereunder, including the reasonable and invoiced fees, charges and disbursements
of Simpson Thacher & Bartlett LLP and, in connection with any such enforcement
or protection, the reasonable fees, charges and disbursements of any other
counsel for the Administrative Agent or any Lender (it being agreed that,
notwithstanding anything to the contrary contained herein, the Borrower shall be
responsible for the fees, charges and disbursements of only one counsel unless,
in the good faith judgment of the Administrative Agent, additional counsel shall
be required as a result of any conflict of interests). The Borrower further
agrees that it shall indemnify the Lenders from and hold them harmless against
any documentary Taxes that arise from or are connected to the execution and
delivery of this Agreement or any of the other Loan Documents.

 

(b)           The Borrower agrees to indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, the Arrangers and each Related Party of any of
the foregoing (each such Person being called an “Indemnitee”) against, and to
hold each Indemnitee harmless from, any and all claims, liabilities, losses,
damages, costs and expenses (including reasonable and invoiced counsel fees,
charges and disbursements of one counsel selected by the Administrative Agent
for all the Indemnitees, such local counsel as the Administrative Agent may in
good faith

 

68

--------------------------------------------------------------------------------


 

deem advisable and, in the event the Administrative Agent shall have determined
that a conflict of interest makes it inadvisable for a single counsel to
represent all the Indemnitees, such additional counsel as may be required by
reason of such conflict), incurred by or asserted against any Indemnitee arising
out of or in connection with (i) the execution or delivery of this Agreement or
any other Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such claim (whether brought
by a Lender or any other Person), liability, loss, damage, cost or expense is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence, bad faith or wilful
misconduct of such Indemnitee or (y) disputes solely among Indemnitees that did
not arise out of any act or omission of the Borrower or its Affiliates; it being
understood that, notwithstanding the foregoing but solely to the extent such
indemnification would not be denied pursuant to clause (x) of this proviso,
clause (y) of this proviso shall not limit the Borrower’s indemnification
obligations with respect to any Indemnitee acting in its capacity as
Administrative Agent or Arranger. Each of the parties hereto also agrees not to
assert any claim for special, indirect, consequential or punitive damages
against either Loan Party, the Administrative Agent, any Arranger, any Lender or
any Related Party of any of the foregoing on any theory of liability, arising
out of or otherwise relating to this Agreement, any of the transactions
contemplated herein or the actual or proposed use of proceeds of the Loans.

 

(c)           The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document or any investigation made by or on behalf
of the Administrative Agent or any Lender.  All amounts due under this
Section shall be payable on written demand therefor.

 

SECTION 9.06               Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement and other Loan Documents due and payable to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such deposits or
other obligations may be unmatured.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided, that the failure to give such notice shall not
affect the validity of such setoff and application made pursuant to the terms
hereof.  The rights of each Lender and each Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender and such Affiliate may have.

 

69

--------------------------------------------------------------------------------


 

SECTION 9.07               Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

SECTION 9.08               Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies which
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement or the Subsidiary Guarantee nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders; provided, however, that no such agreement shall (i) decrease
the principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan, without the prior written consent of each Lender directly affected
thereby, (ii) change or extend the Commitment or decrease or extend the date for
payment of the Commitment Fee of any Lender without the prior written consent of
such Lender, (iii) amend or modify the provisions of this Section or the
definition of “Required Lenders” without the prior written consent of each
Lender or (iv) release any Guarantor from the Subsidiary Guarantee, or limit its
liability in respect of the Subsidiary Guarantee, in any case without the prior
written consent of the Two-Thirds Lenders; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Swingline Lender hereunder without the prior written
consent of the Administrative Agent or the Swingline Lender, as the case may
be.  Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent if (A) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (B) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement; provided that the Borrower may prevent any such amendment from
becoming effective by a notice delivered to the Administrative Agent at any time
prior to such effectiveness, in which case the Commitments of the non-consenting
Lenders will not terminate and their Loans will not be required to be repaid. 
Each Lender shall be bound by any waiver, amendment or modification authorized
by this Section and any consent by any Lender pursuant to this Section shall
bind any Person subsequently acquiring a Loan from it.

 

70

--------------------------------------------------------------------------------

 


 

SECTION 9.09               Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate, together
with all fees and charges which are treated as interest under applicable law
(collectively the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable on the Loans made by such Lender, together with all Charges payable to
such Lender, shall be limited to the Maximum Rate.

 

SECTION 9.10               Entire Agreement.  This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

SECTION 9.11               WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

 

SECTION 9.12               Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 9.13               Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract.

 

SECTION 9.14               Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

71

--------------------------------------------------------------------------------


 

SECTION 9.15               Jurisdiction; Consent to Service of Process.  (a) 
Each party to this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(b)           Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 9.16               Confidentiality; Material Non-Public Information. 
(a)  Each Lender agrees to keep confidential and not to disclose (and to cause
its officers, directors, employees, agents, Affiliates and representatives to
keep confidential and not to disclose) all Information (as defined below),
except that such Lender shall be permitted to disclose Information (i) on a
confidential basis, to such of its officers, directors, employees, advisors,
agents, Affiliates and representatives as need to know such Information in
connection with the servicing and protection of its interests in respect of its
Loans and Commitments, the Loan Documents and the Transactions; (ii) to the
extent required by applicable laws and regulations or by any subpoena or similar
legal process or requested by any Governmental Authority having or claiming to
have jurisdiction over such Lender (in which case, except in connection with
regulatory examinations or audits or as otherwise requested by regulatory
authorities, such Lender agrees to inform the Borrower promptly thereof to the
extent legally permissible); (iii) to any other party to this Agreement for
purposes directly related to this Agreement or any other Loan Document; (iv) in
connection with any suit or proceeding relating to this Agreement or any other
Loan Document; (v) subject to an agreement containing confidentiality
undertakings substantially similar to those of this Section, to (A) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Borrower or any Subsidiary and its obligations; (vi) to the
extent such Information (A) becomes publicly available other than as a result of
a breach by such Lender of this Agreement, (B) is generated by such Lender or
becomes available to such Lender on a nonconfidential basis from a source other
than the Borrower or its Affiliates or the Administrative Agent, or (C) was
available to such Lender on a nonconfidential basis prior to its

 

72

--------------------------------------------------------------------------------


 

disclosure to such Lender by the Borrower or its Affiliates or the
Administrative Agent; or (vii) to the extent the Borrower shall have consented
to such disclosure in writing. As used in this Section, “Information” shall mean
the Confidential Memorandum and any other confidential materials, documents and
information relating to the Borrower that the Borrower or any of its Affiliates
may have furnished or made available or may hereafter furnish or make available
to the Administrative Agent or any Lender in connection with this Agreement.

 

(b)           Each Lender acknowledges that Information furnished to it pursuant
to this Agreement may include material non—public information concerning the
Borrower and its Affiliates or the Borrower’s securities, and confirms that it
has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

 

(c)           All information, including requests for waivers and amendments,
furnished by any Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrower and its
Affiliates or the Borrower’s securities. Accordingly, each Lender represents to
the Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

(d)           Each Transferee shall be deemed, by accepting any assignment or
participation hereunder, to have agreed to be bound by this Section.

 

SECTION 9.17               Electronic Communications.  (a)  The Borrower hereby
agrees that, unless otherwise requested by the Administrative Agent, it will
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Agent pursuant to
Section 5.04(a), (b), (c), (f), (g), (h), (i), and (j) (the “Communications”) by
transmitting the Communications in an electronic/soft medium (provided such
Communications contain any required signatures) in a format reasonably
acceptable to the Administrative Agent to one or more e-mail addresses as shall
be designated by the Administrative Agent from time to time; provided that any
delay or failure to comply with the requirements of this Section 9.17(a) shall
not constitute a Default or an Event of Default hereunder.

 

(b)           Each party hereto agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”). Nothing in this
Section shall prejudice the right of the Administrative Agent to make the
Communications available to the Lenders in any other manner specified in the
Loan Documents.

 

(c)           Each Lender agrees that e-mail notice to it (at the address
provided pursuant to the next sentence and deemed delivered as provided in the
next paragraph) specifying

 

73

--------------------------------------------------------------------------------


 

that Communications have been posted to the Platform shall constitute effective
delivery of such Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees (i) to notify the Administrative Agent in writing
(including by electronic communication) from time to time to ensure that the
Administrative Agent has on record an effective e-mail address for such Lender
to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.

 

(d)           Each party hereto agrees that any electronic communication
referred to in this Section shall be deemed delivered upon the posting of a
record of such communication (properly addressed to such party at the e-mail
address provided to the Administrative Agent) as “sent” in the e-mail system of
the sending party or, in the case of any such communication to the
Administrative Agent or any Lender, upon the posting of a record of such
communication as “received” in the e-mail system of the Administrative Agent or
any Lender; provided that if such communication is not so received by the
Administrative Agent or a Lender during the normal business hours of the
Administrative Agent or applicable Lender, such communication shall be deemed
delivered at the opening of business on the next Business Day for the
Administrative Agent or applicable Lender.

 

(e)           Each party hereto acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,”
(iii) none of the Administrative Agent, its Affiliates or any of its Related
Parties (collectively, the “JPMorgan Parties”) warrants the adequacy of the
Platform or the accuracy or completeness of the Communications or the Platform,
and each JPMorgan Party expressly disclaims liability for errors or omissions in
any Communications or the Platform, and (iv) no warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any JPMorgan Party in connection with
any Communications or the Platform.

 

SECTION 9.18               Patriot Act.  Each Lender that is subject to
Section 326 of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.

 

SECTION 9.19               No Fiduciary Relationship.  The Borrower, on behalf
of itself and the Subsidiaries, agrees that in connection with all aspects of
the Transactions and any communications in connection therewith, the Borrower,
the Subsidiaries and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, any Lender or any of their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

 

 

JANUS CAPITAL GROUP INC.

 

 

 

 

 

By:

/s/ Bruce L. Koepfgen

 

 

Name: Bruce L. Koepfgen

 

 

Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to the 3 Year Revolving Credit Facility Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, as Swingline

 

Lender and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to the 3 Year Revolving Credit Facility Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to the 3 Year Revolving Credit Facility Agreement]

 

--------------------------------------------------------------------------------


 

 

 

CITIBANK, N.A.,

 

as Documentation Agent and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to the 3 Year Revolving Credit Facility Agreement]

 

2

--------------------------------------------------------------------------------


 

 

STATE STREET BANK AND TRUST COMPANY, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

[Signature Page to the 3 Year Revolving Credit Facility Agreement]

 

3

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

[Signature Page to the 3 Year Revolving Credit Facility Agreement]

 

4

--------------------------------------------------------------------------------

 

 

 